--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version






SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION
CREDIT AGREEMENT
 
DATED AS OF JUNE 21, 2019
 
AMONG
 
LEGACY RESERVES LP,
as a debtor and debtor-in-possession,
as Borrower,
 
the other LOAN PARTIES party hereto,
as debtors and debtors-in-possession,
as Guarantors,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,
 
AND
 
THE LENDERS PARTY HERETO
 

--------------------------------------------------------------------------------



Sole Lead Arranger and Bookrunner
Wells Fargo Bank, National Association
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
Page
   
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
1

     
Section 1.01
Terms Defined Above
1

 
Section 1.02
Certain Defined Terms
2  
Section 1.03
Types of Loans and Borrowings
30  
Section 1.04
Terms Generally
30  
Section 1.05
Accounting Terms and Determinations; GAAP
31  
Section 1.06
[Reserved]
31  
Section 1.07
Divisions
31
       
ARTICLE II THE CREDITS
31      
Section 2.01
Commitments
31  
Section 2.02
Loans and Borrowings
32  
Section 2.03
Requests for Borrowings
33  
Section 2.04
Interest Elections
34  
Section 2.05
Funding of Borrowings
35  
Section 2.06
Termination and Reduction of Aggregate Commitments
36  
Section 2.07
[Reserved]
36  
Section 2.08
Letters of Credit
36  
Section 2.09
Collateral; Guarantees
41        
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
43      
Section 3.01
Repayment of Loans
43  
Section 3.02
Interest
43  
Section 3.03
Alternate Rate of Interest
44  
Section 3.04
Prepayments
45  
Section 3.05
Fees
46        
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.
47      
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
47  
Section 4.02
Presumption of Payment by the Borrower
48  
Section 4.03
Payments and Deductions by the Agent; Defaulting Lenders
48        
ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
51      
Section 5.01
Increased Costs
51




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


     
Page
         
Section 5.02
Break Funding Payments
52  
Section 5.03
Taxes
53  
Section 5.04
Designation of Different Lending Office
56  
Section 5.05
Illegality
56        
ARTICLE VI CONDITIONS PRECEDENT
57      
Section 6.01
Interim Facility Effective Date
57  
Section 6.02
Final Facility Effective Date
59  
Section 6.03
Conditions Precedent to Each Borrowing
60        
ARTICLE VII REPRESENTATIONS AND WARRANTIES
62      
Section 7.01
Organization; Powers
62  
Section 7.02
Authority; Enforceability
62  
Section 7.03
Approvals; No Conflicts
63  
Section 7.04
Financial Position; No Material Adverse Change
63  
Section 7.05
Litigation
63  
Section 7.06
Environmental Matters
64  
Section 7.07
Compliance with the Laws and Agreements; No Defaults
65  
Section 7.08
Investment Company Act
65  
Section 7.09
Taxes
65  
Section 7.10
ERISA
65  
Section 7.11
Disclosure; No Material Misstatements
66  
Section 7.12
Insurance
67  
Section 7.13
Restriction on Liens
67  
Section 7.14
Subsidiaries
67  
Section 7.15
Location of Business and Offices
67  
Section 7.16
Properties; Titles, Etc.
68  
Section 7.17
Maintenance of Properties
69  
Section 7.18
Gas Imbalances, Prepayments
69  
Section 7.19
Marketing of Production
69  
Section 7.20
Swap Agreements
69  
Section 7.21
Use of Loans and Letters of Credit
70  
Section 7.22
[Reserved]
70  
Section 7.23
USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions
70




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



     
Page
         
Section 7.24
International Operations
70  
Section 7.25
Accounts
70  
Section 7.26
[Reserved]
70  
Section 7.27
[Reserved]
70  
Section 7.28
DIP Orders
70  
Section 7.29
Budget
70  
Section 7.30
Representations and Warranties of the Parent Guarantors
70        
ARTICLE VIII AFFIRMATIVE COVENANTS
71      
Section 8.01
Financial Statements; Other Information
71  
Section 8.02
Notices of Material Events
74  
Section 8.03
Existence; Conduct of Business
75  
Section 8.04
Payment of Obligations
75  
Section 8.05
Performance of Obligations under Loan Documents
76  
Section 8.06
Operation and Maintenance of Properties
76  
Section 8.07
Insurance
76  
Section 8.08
Books and Records; Inspection Rights
77  
Section 8.09
Compliance with Laws
77  
Section 8.10
Environmental Matters
77  
Section 8.11
Further Assurances
78  
Section 8.12
Reserve Reports
79  
Section 8.13
Title Information
79  
Section 8.14
Additional Collateral; Additional Guarantors
80  
Section 8.15
ERISA Compliance
80  
Section 8.16
[Reserved]
81  
Section 8.17
[Reserved]
81  
Section 8.18
Use of Proceeds
81  
Section 8.19
[Reserved]
81  
Section 8.20
[Reserved]
81  
Section 8.21
Affirmative Covenants of the Parent Guarantors
81  
Section 8.22
[Reserved]
81  
Section 8.23
Delivery of Proposed DIP Orders
81  
Section 8.24
Cash Management
82




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



 
Page
   
ARTICLE IX NEGATIVE COVENANTS
82      
Section 9.01
Financial Covenants
82  
Section 9.02
Debt
82  
Section 9.03
Liens
83  
Section 9.04
Dividends, Distributions and Redemptions
84  
Section 9.05
Investments, Loans and Advances
84  
Section 9.06
Nature of Business
85  
Section 9.07
[Reserved]
85  
Section 9.08
Proceeds of Loans; OFAC
86  
Section 9.09
ERISA Compliance
86  
Section 9.10
Sale or Discount of Receivables
87  
Section 9.11
Mergers, Divisions, Etc.
87  
Section 9.12
Sale of Properties
87  
Section 9.13
Environmental Matters
88  
Section 9.14
Transactions with Affiliates
88  
Section 9.15
Subsidiaries
88  
Section 9.16
Negative Pledge Agreements; Dividend Restrictions
88  
Section 9.17
Gas Imbalances, Take-or-Pay or Other Prepayments
88
 
Section 9.18
Swap Agreements
89  
Section 9.19
Marketing Activities
89  
Section 9.20
Accounting Changes
89  
Section 9.21
New Accounts
89  
Section 9.22
Volumetric Production Payment
90  
Section 9.23
Passive Holding Company Status of Parent Guarantors
90  
Section 9.24
Negative Covenants of the Parent Guarantors
90  
Section 9.25
Key Employee Plans
90  
Section 9.26
[Reserved]
90  
Section 9.27
Superpriority Claims
90  
Section 9.28
Bankruptcy Orders
90
     

ARTICLE X EVENTS OF DEFAULT; REMEDIES
91  
 
Section 10.01
Events of Default
91  
Section 10.02
Remedies
94





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



     
Page
         
Section 10.03
Disposition of Proceeds
95      

ARTICLE XI THE AGENTS
96  
 
Section 11.01
Appointment; Powers
96  
Section 11.02
Duties and Obligations of Agent
96  
Section 11.03
Action by Agent
97  
Section 11.04
Reliance by Agent
97  
Section 11.05
Subagents
97  
Section 11.06
Resignation or Removal of Agent
98  
Section 11.07
Agent and Lenders
98  
Section 11.08
No Reliance
98  
Section 11.09
Agent May File Proofs of Claim
99  
Section 11.10
Authority of Agent to Release Collateral and Liens
99  
Section 11.11
Secured Cash Management Agreements
100  
Section 11.12
The Arranger
100
     

ARTICLE XII MISCELLANEOUS
100  
 
Section 12.01
Notices
100  
Section 12.02
Waivers; Amendments
101  
Section 12.03
Expenses, Indemnity; Damage Waiver
103  
Section 12.04
Successors and Assigns
106  
Section 12.05
Survival; Revival; Reinstatement
109  
Section 12.06
Counterparts; Integration; Effectiveness
109  
Section 12.07
Severability
110  
Section 12.08
Right of Setoff
110  
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
110  
Section 12.10
Headings
112  
Section 12.11
Confidentiality
112  
Section 12.12
Interest Rate Limitation
113  
Section 12.13
EXCULPATION PROVISIONS
113  
Section 12.14
Collateral Matters; Secured Swap Agreements; Secured Cash Management Agreements
114  
Section 12.15
No Third Party Beneficiaries
114





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



     
Page
         
Section 12.16
USA PATRIOT Act Notice
114
 
Section 12.17
Non-Fiduciary Status
115  
Section 12.18
Cashless Settlement
115  
Section 12.19
Joinder of Subsidiaries
115  
Section 12.20
[Reserved]
115  
Section 12.21
[Reserved]
115  
Section 12.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
115  
Section 12.23
Acknowledgement Regarding Any Supported QFCs
116      

ARTICLE XIII LOAN GUARANTEE
117  
 
Section 13.01
Guarantee
117  
Section 13.02
Guarantee of Payment
118  
Section 13.03
No Discharge or Diminishment of Loan Guarantee
118  
Section 13.04
Defenses Waived
119  
Section 13.05
Rights of Subrogation
119  
Section 13.06
Reinstatement; Stay of Acceleration
119  
Section 13.07
Information
119  
Section 13.08
Taxes
120  
Section 13.09
Maximum Liability
120  
Section 13.10
Contribution
120  
Section 13.11
Representations and Warranties
121  
Section 13.12
Subordination of Indebtedness
121  
Section 13.13
Other Terms
123



Annex I
Refinanced Loan Amounts
Annex II
New Money Loan Commitments
   
Exhibit A
Form of Note
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Interim Order
Exhibit F-1-4
Form of U.S. Tax Compliance Certificates
Exhibit G
Initial Budget




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



 
Page
   
Schedule 1.01
Existing Letters of Credit
Schedule 7.05
Litigation
Schedule 7.14
Subsidiaries
Schedule 7.15
Location of Businesses
Schedule 7.18
Gas Imbalances
Schedule 7.19
Marketing Contracts
Schedule 7.20
Swap Agreements
Schedule 7.25
Accounts
Schedule 9.02(e)
Existing Debt
Schedule 9.02(f)
Debt Related to Oil and Gas Operations
Schedule 9.03(d)
Liens on Property
Schedule 9.05(a)
Investments
Schedule 13.11
Guarantor Corporate Information




--------------------------------------------------------------------------------

This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as
of June 21, 2019 (this “Agreement”), is among Legacy Reserves LP, as a debtor
and debtor-in-possession, a limited partnership duly formed and existing under
the laws of the State of Delaware (the “Borrower”), the other Loan Parties party
hereto, each of the Lenders from time to time party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION (in its individual capacity, “Wells Fargo”), as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Agent”) and as Issuing Bank
under and as defined herein.
 
R E C I T A L S
 
A.        On June 18, 2019 (the “Petition Date”), the Borrower and the
Guarantors (in such capacity, each a “Debtor” and collectively, the “Debtors”)
filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Code”) in the Bankruptcy Court;
 
B.         The Borrower has requested that the Lenders provide the Borrower with
a debtor-in-possession, superpriority, senior secured revolving loan credit
facility in an aggregate principal amount of up to $350,000,000 (the “DIP
Facility”) in Commitments and Loans from the Lenders, which shall consist of (x)
a new money revolving loan facility in the aggregate principal amount of up to
$100,000,000, which shall include a sub-facility of up to $1,000,000 for the
issuance of Letters of Credit (together the “New Money Facility”) and (y) an
$87,500,000 term loan upon entry of the Interim Order and a $162,500,000 term
loan upon entry of the Final Order, for a total of $250,000,000, to roll up the
Existing Loans under the Existing Credit Agreement (the “Refinancing Facility”),
in each case to be afforded the liens and priority set forth in the DIP Orders
and as set forth in the other Loan Documents and to be used during the
Bankruptcy Cases for the purposes set forth in Section 7.21, and which New Money
Facility shall be available for borrowings and other extensions of credit as of
the Interim Facility Effective Date, subject in all respects to the terms set
out herein and in the other Loan Documents; and
 
C.         By execution and delivery of this Agreement and the other Loan
Documents and entry of the applicable DIP Order, the Guarantors, as applicable,
agree to guarantee the Obligations, and the Borrower and each Guarantor agrees
to secure all of the Obligations by granting to the Agent, for the benefit of
the Secured Parties, a lien and security interest in respect of, and on,
substantially all of each Debtor’s respective assets, on and subject to the
terms and priorities set forth in the DIP Orders and the other Loan Documents.
 
In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
 
Section 1.01         Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.
 
1

--------------------------------------------------------------------------------

Section 1.02        Certain Defined Terms.  Unless otherwise defined in this
Agreement, as used in this Agreement, the following terms have the meanings
specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adequate Protection Liens” has the meaning assigned such term in the DIP
Orders.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitments” at any time, means the sum of the aggregate amount of
the Commitments of all of the New Money Lenders at such time, as the same may be
reduced or terminated pursuant to Section 2.06.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, in the context of
this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO
Rate for any day shall be based on the rate as quoted at approximately 11:00
a.m. London time on such day to the Agent’s London office for dollar deposits of
$5,000,000 having a one-month maturity.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.
 
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender or any Debtor from time to time concerning or relating to
anti-money laundering.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Debtor from time to time concerning or relating
to bribery or corruption.
 
“Applicable Margin” means, for any day, (a) with respect to any Refinanced Loan
(which shall be an ABR Loan), 3.50% per annum and (b) with respect to any New
Money Loan (i) that is a Eurodollar Loan, 5.25% per annum and (ii) that is an
ABR Loan, 4.25% per annum.
 
2

--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any New Money Lender, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time; provided that, at any time a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitments
(disregarding any Defaulting Lenders’ Commitment at such time, but subject to
Section 4.03) represented by such Lender’s Commitment.  If the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Aggregate Commitments most recently in effect giving
effect to any assignments.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person (or any credit support provider of such Person) whose
issuer rating or whose long term senior unsecured debt rating is BBB-/Baa3 by
S&P or Moody’s (or their equivalent) or higher.
 
“Approved Plan of Reorganization” means the “Plan” as defined in the DIP Order.
 
“Arranger” means Wells Fargo, in its capacity as sole lead arranger and sole
bookrunner hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Agent, in the form of Exhibit D or any
other form approved by the Agent.
 
“Availability Period” means the period from the Interim Facility Effective Date,
to, but excluding, the Termination Date.
 
“Available Commitments” means (a) during the Interim Period, the Interim
Facility Cap and (b) during the Final Period, the Aggregate Commitments.
 
“Available Funds” means, as of any date of determination, the amount by which
the Available Commitments on such date exceed the total Revolving Credit
Exposure of all Lenders on such date.
 
“Avoidance Actions” means all claims and causes of action under sections 502(d),
544, 545, 547, 548, 549 and 550 of the Bankruptcy Code.
 
“Avoidance Action Proceeds” means any and all proceeds of any Avoidance Action.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
3

--------------------------------------------------------------------------------

“Bankruptcy Cases” means the cases of the Debtors filed under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court from and after the Petition Date
including any and all proceedings arising in or related to such cases.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Securities Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Securities Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.
 
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
 
“Binger” means Binger Operations, LLC, an Oklahoma limited liability company.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form of Exhibit B.
 
“Budget” means a thirteen-week rolling operating budget and cash flow forecast,
in form and substance reasonably acceptable to the Agent.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
 
“Capital Expenditure Budget” means a budget setting forth the projected capital
expenditures of the Loan Parties for the calendar year 2019, in form and
substance reasonably acceptable to the Agent.
 
4

--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Carve-Out” has the meaning assigned to such term in the DIP Order.
 
“Cash Collateralize” means, in respect of any obligation, the provision, and
pledge (as a security interest with the priority set forth in the DIP Order) of,
cash collateral in dollars, at a location and pursuant to documentation in form
and substance satisfactory to the Agent and the Issuing Bank (and “Cash
Collateralization” has a corresponding meaning).
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.
 
“Cash Management Order” means one or more orders of the Bankruptcy Court,
including any interim and/or final orders, entered in the Bankruptcy Cases,
together with all extensions, modifications and amendments thereto, in form and
substance reasonably satisfactory to the Agent, which, among other matters,
authorizes the Borrower and the Guarantors to maintain their existing cash
management system.
 
“Cash Receipts” means all cash received by or on behalf of any Debtor, including
without limitation:  (a) amounts payable under or in connection with any Oil and
Gas Properties; (b) cash representing operating revenue earned or to be earned
by any Debtor; (c) proceeds from Loans; and (d) any other cash received by or on
behalf of any Debtor from whatever source (including amounts received in respect
of the liquidation of any Swap Agreement and amounts received in respect of any
disposition of Property).
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Debtor having a fair market value in
excess of $250,000 in the aggregate for any calendar year.
 
“Change in Control” means (a) the Parent ceases to (i) be the Beneficial Owner
of 100% of the Equity Interests of Legacy GP, (ii) Control Legacy GP or (iii) be
the Beneficial Owner of 100% of the limited partner Equity Interests in the
Borrower; (b) Legacy GP ceases to be the sole general partner of the Borrower;
(c) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or greater than 50% of the properties or assets
(determined by reference to fair market value of such properties and assets at
the time of such sale, lease, transfer, conveyance or other disposition) of the
Debtors taken as a whole, to any “person” (as that term is used in Section
13(d)(3) of the Securities Exchange Act); or (d) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as that term is used in Section 13(d)(3)
of the Securities Exchange Act) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Equity Interests of the Parent, measured by
voting power rather than number of shares, units or the like.
 
5

--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, or in implementation
thereof and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, promulgated, issued or
implemented.
 
“Chapter 11 Milestones” shall have the meaning assigned to such term in the DIP
Orders.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Collateral” means all assets and Property of any kind (including all assets
pledged under, and the “Collateral” as defined in, the Existing Security
Instruments) that is subject to a Lien in favor of the Agent to secure the
Obligations or which under the terms of any Loan Document is purported to be
subject to such Lien, which includes, for the avoidance of doubt, all existing
(whether pre- or post-petition) and after-acquired, tangible and intangible,
personal and real property and assets of each of the Loan Parties and any
proceeds thereof and, subject to approval by the Bankruptcy Court pursuant to
the Final Order, any Avoidance Action Proceeds; provided that the Collateral
shall not include the Excluded Assets; provided, further that notwithstanding
anything in this Agreement or any other Loan Document to the contrary, the
Collateral does not include any Building or Manufactured (Mobile) Home (each as
defined in the applicable Flood Insurance Regulations) and no Building or
Manufactured (Mobile) Home will be encumbered by any Loan Document unless and
until the Lenders are given 30 days’ prior written notice thereof and each
Lender confirms within such 30 day period to the Agent that its flood due
diligence has been completed and flood insurance compliances has been confirmed
(including the receipt of evidence of any required flood insurance);
provided, further however, that any Building or Manufactured (Mobile) Home
located at 1760 Anderson County Road 2608, Tennessee Colony, Anderson County,
Texas 75681-0000 shall be included as “Collateral” hereunder.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make New Money Loans and to acquire participations in Letters of Credit
hereunder in an aggregate principal amount at any one time outstanding not to
exceed the amounts set forth opposite such Lender’s name as its “Commitment” on
Annex II (as such Annex II may be amended or modified from time to time in
connection with any reduction or modification to any Commitment or to the
Aggregate Commitments pursuant to this Agreement), expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such Commitment may be (a) modified from time to time
pursuant to Section 2.06 and (b) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04(b).
 
6

--------------------------------------------------------------------------------

“Commitment Fee Rate” means 1.00% per annum.
 
“Committee” means the statutory official committee of unsecured creditors
appointed in the Bankruptcy Cases.
 
“Commodity Account” has the meaning assigned to such term in the UCC.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
 
“Confirmation Order” means an order, in form and substance reasonably
satisfactory to the Agent, confirming the Approved Plan of Reorganization.
 
“Consolidated Subsidiaries” means, (a) with respect to the Borrower, each
Subsidiary of the Borrower (whether now existing or hereafter created or
acquired) the financial statements of which shall be (or should have been)
consolidated with the financial statements of the Borrower in accordance with
GAAP and (b) with respect to the Parent, each Subsidiary of the Parent (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Parent who (a) was a member of such board of directors
on the Petition Date or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board of directors at the time of such nomination or
election.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly ten percent (10%) or more
of the Equity Interests having ordinary voting power for the election of the
directors or other governing body of a Person will be deemed to “control” such
other Person.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g)
all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of any other Person or to purchase the Debt or Property of any other Person; (i)
obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business; (j)
obligations to pay for goods or services whether or not such goods or services
are actually received or utilized by such Person; (k) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
 
7

--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans or participations in Letters of Credit
within three (3) Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Agent, the Issuing Bank or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Agent or the Borrower, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit, (d)
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, (e) or has a direct or
indirect parent company that has become the subject of a Bail-In Action, or (f)
(i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (f) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 4.03(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and the Lenders.
 
8

--------------------------------------------------------------------------------

“Deposit Account” has the meaning assigned to such term in the UCC.
 
“Dew Gathering LLC” means Dew Gathering LLC, a Texas limited liability company
and a Wholly-Owned Subsidiary of the Borrower.
 
“DIP Order” means the Interim Order and the Final Order, as applicable.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
9

--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which any Debtor is
conducting or at any time has conducted business, or where any Property of any
Debtor is located, including without limitation, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements.  The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of any Debtor is
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste,” “disposal” or “oil and gas waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (other than, prior to conversion into common Equity Interests,
the Existing Convertible Senior Notes).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Debtor would be deemed to be a “single employer” within
the meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o)
of section 414 of the Code.
 
“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of any Debtor or any
ERISA Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in section 4001(a)(2) of ERISA, (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability
pursuant to Section 4202 of ERISA or (f) any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.
 
10

--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Event of Default” has the meaning assigned such term in Section 10.01.
 
“Excepted Liens” means (a) Liens for Taxes, assessments or other governmental
charges or levies (i) which are not delinquent; (ii) the nonpayment of which is
permitted or required by the Bankruptcy Code; or (iii) which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (b) Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) statutory landlord’s liens,
operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which the Parent or
any other Debtor, as applicable, maintains adequate reserves in accordance with
GAAP; (d) contractual Liens which arise in the ordinary course of business of
the Debtors under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by any Debtor or materially impair the value of such
Property subject thereto; (e) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by any Debtor
to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of any Debtor for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, in
each case, incurred in the ordinary course of business, which do not secure any
Debt or other monetary obligations and which do not materially impair the use of
such Property for the purposes of which such Property is held by any Debtor or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and to
the extent the Debt in respect thereof is permitted by Section 9.02(f); and (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; provided that (i) all such Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced (except any such
action that is subject to the automatic stay of Section 362 of the Bankruptcy
Code or as otherwise permitted by a final order of the Bankruptcy Court) and no
intention to subordinate the Liens granted in favor of the Agent and/or the
other Secured Parties is to be hereby implied or expressed by, or as a result
of, the permitted existence of such Excepted Liens; and (ii) the term “Excepted
Liens” shall not include any Lien securing Debt for borrowed money other than
the Obligations.
 
11

--------------------------------------------------------------------------------

“Excluded Accounts” means (i) segregated Deposit Accounts, the balance of which
consists exclusively of funds set aside in connection with the payment of tax
obligations, payroll and employee benefits, medical, dental and employee
benefits claims to employees of the Debtors, (ii) zero balance accounts, (iii)
fiduciary accounts the balance of which consists exclusively of amounts held in
trust for unaffiliated third parties in respect of such third parties’ ratable
share of the revenues of Oil and Gas Properties, (iv) escrow accounts the
balance of which consists exclusively of purchase price deposits held in escrow
pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits, (v) accounts containing cash collateral
permitted under clause (g) of the definition of “Excepted Liens” and (vi) the
Adequate Assurance Account and Wyoming Escheat Account (each as defined in the
motion approving the Cash Management Order).
 
“Excluded Assets” means (a) Avoidance Actions; (b) the Excepted Liens; (c) the
Excluded Accounts, (d) subject to entry of the Final Order, any amounts
surcharged pursuant to section 506(c) of the Bankruptcy Code; and (e) proceeds
of any of the foregoing, but only to the extent such proceeds would otherwise
independently constitute “Excluded Assets” under clauses (a)-(d); provided that
“Excluded Assets” shall not include any Avoidance Actions Proceeds.
 
“Excluded Swap Obligations” means, with respect to the Borrower or any
Guarantor, (a) as it relates to all or a portion of any guarantee of the
Borrower or such Guarantor, any Secured Swap Obligation if, and to the extent
that, such Secured Swap Obligation (or any guarantee in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Borrower’s or such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of the Borrower or such Guarantor becomes
effective with respect to such Secured Swap Obligation, or (b) as it relates to
all or a portion of the grant by the Borrower or such Guarantor of a security
interest, any Secured Swap Obligation if, and to the extent that, such Secured
Swap Obligation (or such security interest in respect thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the security interest of the Borrower or such Guarantor becomes effective with
respect to such Secured Swap Obligation.  If a Secured Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Secured Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.
 
12

--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) in the case of a Foreign Lender any U.S. withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 5.03(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03, and (d) any United States withholding Tax that is
imposed under FATCA.
 
“Existing Agent” means Wells Fargo, in its capacity as administrative agent
under the Existing Credit Agreement.
 
“Existing Convertible Senior Notes” means “Convertible Senior Notes” as defined
in the Existing Credit Agreement.
 
“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 1, 2014, among the Borrower, the Guarantors (as
defined therein), the Existing Agent, and the Existing Lenders, as amended by
the First Amendment to Third Amended and Restated Credit Agreement, dated as of
April 17, 2014, the Second Amendment to Third Amended and Restated Credit
Agreement, dated as of May 22, 2014, the Third Amendment to Third Amended and
Restated Credit Agreement, dated as of December 29, 2014, the Fourth Amendment
to Third Amended and Restated Credit Agreement, dated as of February 23, 2015,
the Fifth Amendment to Third Amended and Restated Credit Agreement, dated as of
August 5, 2015, the Sixth Amendment to Third Amended and Restated Credit
Agreement, dated as of November 13, 2015, the Seventh Amendment to Third Amended
and Restated Credit Agreement, dated as of February 19, 2016, the Eighth
Amendment to Third Amended and Restated Credit Agreement, dated as of October
25, 2016, the Ninth Amendment to Third Amended and Restated Credit Agreement,
dated as of March 23, 2018, the Tenth Amendment to Third Amended and Restated
Credit Agreement, dated as of September 14, 2018, the Eleventh Amendment to
Third Amended and Restated Credit Agreement, dated as of September 20, 2018, and
the Twelfth Amendment to Third Amended and Restated Credit Agreement, dated as
of March 21, 2019.
 
13

--------------------------------------------------------------------------------

“Existing Guaranty Agreement” means the “Guaranty Agreement” as defined in the
Existing Credit Agreement.
 
“Existing Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of October 25, 2016, between the Existing Agent, as administrative
agent for the Priority Lien Secured Parties (as defined therein), and the
Existing Second Lien Agent, as administrative agent for the Junior Lien Secured
Parties (as defined therein), and acknowledged and agreed by the Borrower and
the Guarantors (as defined in the Existing Credit Agreement), as the same may
from time to time be amended, amended and restated, supplemented or otherwise
modified in accordance with the terms thereof.
 
“Existing Lenders” means the lenders party to the Existing Credit Agreement.
 
“Existing Letters of Credit” means the letters of credit issued and outstanding
as of the date hereof under the Existing Credit Agreement and set forth on
Schedule 1.01.
 
“Existing Loans” means the “Loans” as defined in the Existing Credit Agreement.
 
“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.
 
“Existing Obligations” means the “Indebtedness” as defined in the Existing
Credit Agreement.
 
“Existing Second Lien Agent” means Cortland Capital Market Services LLC, a
Delaware limited liability company, together with its successors and assigns in
such capacity under the Existing Second Lien Loan Documents.
 
“Existing Second Lien Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of October 25, 2016, among the Borrower, as borrower, each
of the lenders from time to time party thereto, and the Existing Second Lien
Agent, as in effect on the Petition Date.
 
“Existing Second Lien Loan Documents” means the Existing Second Lien Credit
Agreement and each other “Term Loan Document” as defined in the Existing Second
Lien Credit Agreement, and any other loan documents entered into in connection
therewith, including, without limitation, the Existing Intercreditor Agreement,
any promissory notes, mortgages, deeds of trust, security agreements and
instruments, guarantees, collateral or credit support documents, and any other
agreements, instruments consents or certificates executed by any Debtor in
connection with, or as security for the payment or performance of, any Existing
Second Lien Loans, in each case, as in effect on the Petition Date.
 
14

--------------------------------------------------------------------------------

“Existing Second Lien Loans” means the “Loans” as defined in the Existing Second
Lien Credit Agreement, which Debt is intended to be secured on a junior basis by
any collateral securing the Existing Loans.
 
“Existing Security Agreement” means the “Security Agreement” as defined in the
Existing Credit Agreement.
 
“Existing Security Instruments” means the “Security Instruments” as defined in
the Existing Credit Agreement.
 
“Existing Senior Indentures” means the “Senior Indentures” as defined in the
Existing Credit Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it; provided that, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Fee Letter” means that certain letter agreement dated as of June 21, 2019 from
Wells Fargo and acknowledged and agreed to by the Borrower.
 
“Final Facility Effective Date” has the meaning assigned to such term in Section
6.02.
 
“Final Order” shall have the meaning assigned to such term in the Interim Order.
 
“Final Period” means the period from and including the Final Facility Effective
Date to but excluding the Termination Date.
 
“Final Refinanced Loan Amount” means, as to each Refinancing Lender, the amount
set forth opposite such Refinancing Lender’s name on Annex I under the caption
“Final Refinanced Loan Amount”.
 
15

--------------------------------------------------------------------------------

“Final Refinanced Loans” has the meaning specified therefor in Section 2.01(b).
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references to a Financial Officer shall mean a
Financial Officer of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, and (iv) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over any
Debtor, any Properties of a Debtor, any Agent, any Issuing Bank or any Lender.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, Flood Insurance Regulations, energy regulations and
occupational, safety and health standards or controls, of any Governmental
Authority.
 
“Guaranteed Obligations” has the meaning set forth in Section 13.01.
 
“Guarantor Claims” has the meaning set forth in Section 13.12.
 
“Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves
Operating GP LLC, (c) Legacy Reserves Energy Services LLC, (d) Dew Gathering
LLC, (e) Pinnacle Gas Treating LLC, (f) the Parent Guarantors, (g) Legacy
Reserves Finance Corporation, (h) Legacy Reserves Services LLC, (i) Legacy
Reserves Marketing LLC and (j) each Material Domestic Subsidiary formed or
acquired during the term of this Agreement or any Domestic Subsidiary that is a
party to this Agreement and/or guarantees the Obligations pursuant to Section
8.14.
 
16

--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period may have a term which would extend
beyond the Termination Date. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
 
“Interim Period” means the period commencing on the Interim Facility Effective
Date and ending on (but excluding) the earlier to occur of (i) the Final
Facility Effective Date and (ii) the Maturity Date.
 
“Interim Facility Cap” means, as of any date of determination, $35,000,000;
provided that, if as of any such date of determination during the Interim
Period, the Aggregate Commitments are less than $35,000,000, the “Interim
Facility Cap” in effect on such date shall equal the amount of the Aggregate
Commitments in effect on such date.
 
17

--------------------------------------------------------------------------------

“Interim Facility Effective Date” has the meaning specified therefor in Section
6.01 .
 
“Interim Order” means the interim order of the Bankruptcy Court approving the
DIP Facility on an interim basis and entered by the Bankruptcy Court in the form
of Exhibit E, as the same may be amended, modified or supplemented from time to
time with the express written joinder or consent of the Agent, the Majority
Lenders and the Borrower.
 
“Interim Refinanced Loan Amount” means, as to each Refinancing Lender, the
amount set forth opposite such Refinancing Lender’s name on Annex I under the
caption “Interim Refinanced Loan Amounts”.
 
“Interim Refinanced Loans” has the meaning specified therefor in Section
2.01(b).
 
“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
 
“Issuing Bank” means (i) as to the Existing Letters of Credit, the issuing
lender thereof on the Petition Date and (ii) Wells Fargo, in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.08(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“LC Commitment” means, at any time, One Million dollars ($1,000,000).
 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any New Money Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
 
18

--------------------------------------------------------------------------------

“Legacy GP” means Legacy Reserves GP, LLC, a Delaware limited liability company.
 
“Legacy Reserves Energy Services LLC” means Legacy Reserves Energy Services LLC,
a Texas limited liability company and a Wholly-Owned Subsidiary of the Borrower.
 
“Legacy Reserves Operating GP LLC” means Legacy Reserves Operating GP LLC, a
Delaware limited liability company, the general partner of Legacy Reserves
Operating LP and a Wholly-Owned Subsidiary of the Borrower.
 
“Legacy Reserves Operating LP” means Legacy Reserves Operating LP, a Delaware
limited partnership and a Wholly-Owned Subsidiary of the Borrower.
 
“Legacy Reserves Services LLC” means Legacy Reserves Services LLC, a Texas
limited liability company and a Wholly-Owned Subsidiary of the Borrower.
 
“Lenders” means, collectively, the New Money Lenders and the Refinancing
Lenders.
 
“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement.
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/100th of 1%) at which dollar
deposits of an amount comparable to such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered to the principal London office of
the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBO Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
 
19

--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.  For the
purposes of this Agreement, the Debtors shall be deemed to be the owner of any
Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter and
all other agreements, instruments, consents and certificates heretofore and
hereafter executed and delivered by the Borrower, any other Loan Party and any
of their respective Affiliates in connection with this Agreement.
 
“Loan Guarantee” means Article XIII of this Agreement.
 
“Loan Parties” means collectively, the Borrower and each Guarantor.
 
“Loans” means, individually, any New Money Loan or Refinanced Loan made by any
Lender pursuant to this Agreement, and collectively, to New Money Loans and
Refinanced Loans made by the Lenders to the Borrower.
 
“Majority Lenders” means, at any time, Lenders having Loans, LC Exposure and
unused Commitments representing more than 50% of the sum of all Loans
outstanding, LC Exposure and unused Commitments at such time (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that Loans, LC Exposure and unused Commitment of any Defaulting Lender
at such time shall be disregarded for purposes of making a determination of
Majority Lenders.
 
“Maximum Liability” has the meaning set forth in Section 13.09.
 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent)  or condition (financial or otherwise) of the Borrower and its
Guarantors, taken as a whole, other than any change, event or occurrence,
arising individually or in the aggregate, from events that could reasonably be
expected to result from the filing or commencement of the Bankruptcy Cases or
the announcement of the filing or commencement of the Bankruptcy Cases, (b) the
ability of any Debtor to perform any of its obligations under any Loan Document
to which it is a party (including, without limitation, payment and performance
of the Obligations), (c) the validity or enforceability of any Loan Document or
the Obligations or (d) the rights and remedies of, or benefits available to, the
Agent, any other Agent, the Issuing Bank or any Lender under any Loan Document.
 
20

--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $2,000,000 or more; provided that,
notwithstanding the foregoing, each Domestic Subsidiary that owns any natural
gas pipelines or any other gathering systems or pipelines or midstream assets
shall be a Material Domestic Subsidiary.
 
“Material Indebtedness” means Debt (other than the Loans, Letters of Credit and
the Loan Guarantee), or obligations in respect of one or more Swap Agreements,
of any one or more of the Debtors in an aggregate principal amount exceeding
$1,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
“Material Permian Acreage” means Oil and Gas Properties owned by any Debtor in
Martin, Reeves, Winkler, Midland, Pecos, Howard, Glasscock, Reagan, Upton,
Irion, Crockett, Loving and Andrews Counties, Texas and Lea County, New Mexico
except for any such Oil and Gas Property that the Agent expressly agrees in
writing is not Material Permian Acreage.
 
“Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) the
effective date of an Approved Plan of Reorganization; (c) the closing of a sale
of substantially all of the equity or assets of the Debtors (unless consummated
pursuant to an Approved Plan of Reorganization); and (d) the termination of the
DIP Facility during the continuation of an Event of Default, or termination
under this Agreement or the applicable DIP Order.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means, as of any date of determination, any Property owned
by the Borrower or any Guarantor, which is subject to a Lien and security
interest in favor of the Agent (or its designee pursuant to any mortgage and/or
any other Loan Document) and existing under the terms of the Existing Security
Instruments to secure the Existing Obligations.
 
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
 
“Net Cash Proceeds” means (a) in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith or (b) with respect to any disposition, the cash proceeds
(including, without limitation, cash or cash equivalents subsequently received
in respect of noncash consideration initially received), net of (i) direct
selling expenses (including reasonable broker’s fees or commissions, legal,
accounting and investment banking fees and expenses, title insurance premiums,
survey costs, transfer and similar taxes and the Borrower’s good faith estimate
of income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such disposition (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) amounts paid in respect of the termination of Swap Agreements
in respect of notional volumes or amounts corresponding to the property subject
of such disposition or any Debt being repaid under clause (iv), (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Debt permitted hereunder that is secured by a Lien permitted hereunder (other
than any Lien pursuant to a Security Instrument) on the asset disposed of in
such disposition and required to be repaid with such proceeds (other than any
such Debt assumed by the purchaser of such asset) and (v) the principal amount
(together with interest and other amounts paid thereon) of any Borrowings that
are repaid with such proceeds in order to reduce or eliminate any Revolving
Credit Exposure in excess of the then-effective Available Commitments (and if
the Revolving Credit Exposure exceeds the then-effective Available Commitments
after prepaying all of the Borrowings as a result of any LC Exposure, any cash
collateral paid with such proceeds in order to reduce or eliminate any Revolving
Credit Exposure in excess of the then-effective Available Commitments).


21

--------------------------------------------------------------------------------

“New Money Lenders” means the Persons listed on Annex II and any Person that
becomes a party hereto pursuant to an Assignment and Assumption (other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption) with respect to a New Money Loan or a Commitment and, as the context
requires, includes any Issuing Bank and, in each case, includes their respective
successors and permitted assigns.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Paying Guarantor” has the meaning set forth in Section 13.10.
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Obligated Party” has the meaning set forth in Section 13.10.
 
“Obligations” means any and all amounts owing or to be owing by the Borrower or
any other Debtor (including without limitation, all debts, liabilities,
obligations, covenants and duties of each such Person, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising) and including interest and
fees that accrue after the commencement by or against any Debtor of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, including:  (a) to the Agent, the Issuing Bank, any Lender or
any other Secured Party under, or in connection with, any Loan Document; (b) all
Secured Swap Obligations; (c) all Secured Cash Management Obligations; and (d)
all renewals, extensions and/or rearrangements of any of the above; provided
that, notwithstanding anything to the contrary herein or in any Loan Document,
“Obligations” shall not include, with respect to any Debtor, any Excluded Swap
Obligations of such Debtor.
 
22

--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, separators, liquid extraction, treating and processing
facilities, compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.  Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” shall mean
Oil and Gas Properties of any one or more Debtors, as the context requires.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Parent” means Legacy Reserves Inc., a Delaware corporation.
 
“Parent Guarantors” means, collectively, the Parent and Legacy GP.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
“Participant Register” has the meaning set forth in Section 12.04(c)(ii).
 
“Paying Guarantor” has the meaning set forth in Section 13.10.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
23

--------------------------------------------------------------------------------

“Permitted Convertible Note Cash Payments” means (a) any payment in cash of a
conversion incentive in an amount not to exceed one year’s interest that would
otherwise be payable pursuant to and in accordance with the Existing Senior
Indenture governing the Existing Convertible Senior Notes in connection with the
early cashless conversion of such Existing Convertible Senior Notes into common
Equity Interests and (b) any cash payment in lieu of the issuance of fractional
shares pursuant to and in accordance with the Existing Senior Indenture
governing the Existing Convertible Senior Notes in connection with the cashless
conversion of the Existing Convertible Senior Notes into common Equity
Interests.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pinnacle Gas Treating LLC” means Pinnacle Gas Treating LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.
 
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by any Debtor or an ERISA Affiliate or (b) was at any time during the six
calendar years preceding the date hereof, sponsored, maintained or contributed
to by any Debtor or an ERISA Affiliate.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by Wells Fargo as a general reference rate of interest, taking into
account such factors as Wells Fargo may deem appropriate; it being understood
that many of Wells Fargo’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo may make various commercial or other loans
at rates of interest having no relationship to such rate.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Plan” has the meaning set forth in Section 12.02(c).
 
“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
 
“Redemption” means with respect to any Debt (including, without limitation, the
Existing Convertible Senior Notes), the repurchase, redemption, prepayment,
repayment or defeasance or any other acquisition or retirement for value (or the
segregation of funds with respect to any of the foregoing) of any such Debt, but
excluding, for the avoidance of doubt, the cashless conversion of the Existing
Convertible Senior Notes into common Equity Interests in accordance with the
terms of the Existing Senior Indenture governing the Existing Convertible Senior
Notes.  For the avoidance of doubt, the cash settlement or any other payment in
cash of any conversion obligation under the Existing Convertible Senior Notes
(whether pursuant to Section 11.02(b) of the Existing Senior Indenture governing
the Existing Convertible Notes or otherwise, but excluding any Permitted
Convertible Note Cash Payments) shall constitute a Redemption of the Existing
Convertible Senior Notes.  “Redeem” has the correlative meaning thereto.
 
24

--------------------------------------------------------------------------------

“Refinanced Loan Amount” means, as to each Refinancing Lender, the sum of the
Interim Refinanced Loan Amount and Final Refinanced Loan Amount, as set forth
opposite such Refinancing Lender’s name on Annex I under the caption “Refinanced
Loan Amount”.
 
“Refinancing Lenders” means the Persons listed on Annex I (as updated by the
Agent from time to time on or prior to the Final Facility Effective Date in
accordance Section 2.01(b)) and any Person that becomes a party hereto pursuant
to an Assignment and Assumption (other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption) with respect to a
Refinanced Loan and includes their respective successors and permitted assigns.
 
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
 
“Reporting Date” shall have the meaning assigned to such term in Section
8.01(t)(ii).
 
“Required Lenders” means, Lenders having Loans, LC Exposure and unused
Commitments representing at least sixty-six and two-thirds percent (66-2/3%) of
the sum of all Loans outstanding, LC Exposure and unused Commitments at such
time (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that Loans, LC Exposure and unused Commitment
of any Defaulting Lender at such time shall be disregarded for purposes of
making a determination of Required Lenders.
 
“Required Refinanced Lenders” has the meaning set forth in Section 12.02(c).
 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Agent, setting forth, as of each January 1st or July 1st, the oil and gas
reserves attributable to the Oil and Gas Properties of the Debtors, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the economic assumptions consistent with the Agent’s lending
requirements at the time.
 
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
 
25

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Debtor, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
Redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in such Debtor or any option, warrant or other right to acquire
any such Equity Interests in such Debtor.
 
“Revolving Credit Exposure” means, with respect to any New Money Lender at any
time, the sum of the outstanding principal amount of such New Money Lender’s New
Money Loans and its LC Exposure at such time.
 
“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealing with such country, territory or government
(at the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).
 
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), or
by the United Nations Security Council, the European Union or any EU member
state, or Her Majesty’s Treasury, (b) any Person located, operating, organized
or resident in a Sanctioned Country or (c) any Person directly or indirectly
owned or controlled by any such Person or Persons.
 
“Sanctions” means economic or financial sanctions or trade embargoes or
restricted measures imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
 
“Scheduled Maturity Date” means the date that is the eight (8) month anniversary
of the Petition Date.
 
“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) any Debtor and (b) a Secured Cash Management Provider.
 
“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by any Debtor to any Secured Cash Management Provider under
any Secured Cash Management Agreement.
 
“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Agent or an Affiliate of the Agent; provided that, so long as any Lender is a
Defaulting Lender, such Lender will not be a Secured Cash Management Provider
with respect to any Cash Management Agreement entered into while such Lender was
a Defaulting Lender.
 
26

--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with all (a) Secured Cash
Management Obligations and (b) Secured Swap Obligations owing to one or more
Lenders or their respective Affiliates.
 
“Secured Parties” means the Lenders, the Issuing Bank, any Secured Swap Party,
any Secured Cash Management Provider and any other Person holding Obligations
secured by the Liens granted under any Loan Document, including pursuant to the
DIP Orders.
 
“Secured Swap Agreement” means any Swap Agreement between any Debtor and any
Person that is entered into prior to the time, or during the time, that such
Person was, a Lender or an Affiliate of a Lender (including any such Swap
Agreement in existence prior to the date hereof), even if such Person
subsequently ceases to be a Lender (or an Affiliate of a Lender) for any reason
(any such Person, a “Secured Swap Party”); provided that, for the avoidance of
doubt, the term “Secured Swap Agreement” shall not include any Swap Agreement or
transactions under any Swap Agreement entered into after the time that such
Secured Swap Party ceases to be a Lender or an Affiliate of a Lender.
 
“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).
 
“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.
 
“Securities Account” has the meaning assigned to such term in the UCC.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute, and any regulations promulgated
thereunder.
 
“Security Instruments” means, collectively, each security agreement, the DIP
Orders, the Loan Guarantee, mortgages, deeds of trust and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than Secured Cash
Management Agreements, Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement) in connection with, or as security
for the payment or performance of the Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Adjusted LIBO Rate for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
27

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”), (a) any other
Person (i) of which at least a majority of the outstanding Equity Interests is
at the time directly or indirectly owned by the parent or one or more of its
Subsidiaries or by the parent and one or more of its Subsidiaries or (ii) of
which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent or one or more of its Subsidiaries or by the parent and one or more
of its Subsidiaries and (b) any partnership of which the parent or any of its
Subsidiaries is a general partner; provided that, for the avoidance of doubt,
the term “Subsidiary” shall exclude Binger.  Unless otherwise indicated herein,
each reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.
 
“Superpriority Claim” means a superpriority administrative expense claim
pursuant to section 364(c)(1) of the Bankruptcy Code against a Debtor in any of
the Bankruptcy Cases having priority over any or all administrative expense
claims, adequate protection and other diminution claims, priority and other
unsecured claims, and all other claims against a Debtor or its estate, including
claims of the kind specified in, or otherwise arising or ordered under, any
sections of the Bankruptcy Code (including, without limitation, sections 105(a),
326, 328, 330, 331, 503(a), 503(b), 506(c), 507, 546, 552(b), 726, 1113 and/or
1114 thereof), whether or not such claim or expenses may become secured by a
judgment Lien or other non-consensual Lien, levy or attachment.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Debtor shall be a Swap
Agreement.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
28

--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Termination Date” means the earliest to occur of: (a) the Maturity Date; (b)
the date of the payment in full, in cash, of all Obligations (and the
termination of all Commitments and the LC Commitment in accordance with the
terms hereof); and (c) the date of termination of the Commitments (including the
LC Commitment) and/or the acceleration of all of the Obligations under this
Agreement and the other Loan Documents following the occurrence and continuance
of an Event of Default in accordance with Section 10.02.
 
“Total Proved Reserves” means Oil and Gas Properties which are categorized as
“Proved Reserves”, as such term is defined in the Definitions for Oil and Gas
Reserves as promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) any Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Obligations and the other obligations under the Loan Guarantee by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Texas.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), as amended.
 
“Variance Testing Date” shall have the meaning assigned to such term in Section
8.01(t)(iii).
 
29

--------------------------------------------------------------------------------

“Variance Testing Period” shall have the meaning assigned to such term in
Section 8.01(t)(iii).
 
“Volumetric Production Payments” means sales of Hydrocarbons in place that
require the Borrower or any Guarantor to deliver Hydrocarbons at some future
time without receipt by such Borrower or Guarantor at such future time of full
payment therefor.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.
 
Section 1.03        Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
Section 1.04       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents herein), (b) any reference herein to any law shall be construed
as referring to such law as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.
 
30

--------------------------------------------------------------------------------

Section 1.05       Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Agent on the next
date on which financial statements are required to be delivered to the Lenders
pursuant to Section 8.01(a); provided that, unless the Borrower and the Majority
Lenders shall otherwise agree in writing, no such change shall modify or affect
the manner in which compliance with the covenants contained herein is computed
such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.
 
Section 1.06         [Reserved].
 
Section 1.07         Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
 
ARTICLE II
THE CREDITS
 
Section 2.01         Commitments.
 
(a)         Subject to the applicable terms and conditions and relying upon the
representations and warranties herein set forth, each New Money Lender agrees to
make new money loans (the “New Money Loans”) to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in: (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (ii) during the Interim Period, such Lender’s Revolving Credit
Exposure exceeding its Applicable Percentage of the Interim Facility Cap, or
(iii) the total Revolving Credit Exposure of all New Money Lenders exceeding the
then-effective Available Commitments.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the New Money Loans.
 
(b)         On the (i) Interim Facility Effective Date, each Refinancing Lender
shall become entitled to roll up an aggregate principal amount of Existing Loans
held by such Lender equal to such Refinancing Lender’s Interim Refinanced Loan
Amount as set forth opposite such Refinancing Lender’s name on Annex I under
“Interim Refinanced Loan Amount” into roll-up loans hereunder (the “Interim
Refinanced Loans”) and (ii) Final Facility Effective Date, each Refinancing
Lender shall become entitled to roll up an aggregate principal amount of
Existing Loans held by such Lender equal to such Refinancing Lender’s Final
Refinanced Loan Amount as set forth opposite such Refinancing Lender’s name on
Annex I under “Final Refinanced Loan Amount” into roll-up loans hereunder (the
“Final Refinanced Loans” and, together with the Interim Refinanced Loans,
collectively the “Refinanced Loans”).  Subject to the terms and conditions set
forth herein and without any further action by any party to this Agreement, each
Refinancing Lender’s (i) Interim Refinanced Loans shall, from and after the
Interim Facility Effective Date, and (ii) Final Refinanced Loans shall, from and
after the Final Facility Effective Date, be designated as Refinanced Loans and
administered hereunder.  Such designation is not intended to and shall not
constitute a payment on account of or a novation of the applicable Existing
Loans, which shall continue to be outstanding under the Existing Credit
Agreement and administered under this Agreement as Refinanced Loans.  As a
consequence of such designation, and solely to enable the Refinanced Loans to be
administered hereunder, effective with such designation, each Refinanced Loan
that is the subject of such designation shall from and after such designation
constitute a Refinanced Loan hereunder; provided that, for the avoidance of
doubt, until any Existing Loan has been designated as a Refinanced Loan
hereunder and approved by the applicable DIP Order, the Refinanced Loans shall
continue to be guaranteed by the Guarantors under the Existing Guaranty
Agreement and secured by and entitled to the benefits of all Liens and security
interests created and arising under the Existing Security Instruments, which
Liens and security interests shall remain in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, and having the
same perfected status and priority.  Each such designation shall be applied on a
pro rata basis to the Existing Loans held by such Refinancing Lender under the
Existing Credit Agreement to the extent rolled up under this Agreement as set
forth on Annex I.  For the avoidance of doubt, each Refinancing Lender
acknowledges and agrees that, by accepting the benefits of this Agreement, on
the Interim Facility Effective Date and Final Facility Effective Date, as
applicable, each Existing Lender rolling up loans under this Agreement shall
become a party to this Agreement as a Refinancing Lender hereunder by executing
and delivering a counterpart to this Agreement.  Amounts rolled up under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  The Agent shall
update Annex I on each of the Interim Facility Effective Date and the Final
Facility Effective Date to reflect each Refinancing Lender’s Refinanced Loan
Amount (which Refinanced Loan Amount listed on Annex I shall be conclusive
absent manifest error) and deliver such updated Annex I to the Borrower and the
Refinancing Lenders, whereupon such updated Annex I shall constitute Annex I for
all purposes hereunder.  Notwithstanding anything to the contrary herein, the
Refinanced Loans shall be ABR Loans and shall bear interest at the Alternate
Base Rate plus the Applicable Margin.
 
31

--------------------------------------------------------------------------------

Section 2.02         Loans and Borrowings.
 
(a)          Borrowings; Several Obligations.  Each New Money Loan shall be made
as part of a Borrowing consisting of New Money Loans made by the New Money
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any New Money Loan required to be made by it shall not
relieve any other New Money Lender of its obligations hereunder; provided that
the Commitments are several and no New Money Lender shall be responsible for any
other Lender’s failure to make Loans as required hereunder.
 
(b)         Types of Loans.  Subject to Section 3.03, each Borrowing of New
Money Loans shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.  Each New Money Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such New Money Lender to make such New Money Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such New Money Loan in accordance with the terms of this Agreement.
 
32

--------------------------------------------------------------------------------

(c)         Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that any Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight (8) Eurodollar Borrowings outstanding. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
(d)         Loans, Obligations and Notes.  The Obligations and credit extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Agent in the ordinary course of business. 
The accounts or records maintained by the Agent and each Lender shall be
conclusive absent manifest error of the amount of the credit extensions made by
such Lender to the Borrower and the interest and payments thereon. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse the date, Type (if applicable), and amount and
maturity of its Loans and payments made with respect thereto.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the Obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.
 
Section 2.03         Requests for Borrowings.  To request a Borrowing of New
Money Loans, the Borrower shall notify the Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston
time, three (3) Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 12:00 pm noon, Houston time, on
the Business Day prior to the proposed Borrowing; provided that no such notice
shall be required for any deemed request of a Eurodollar Borrowing to finance
the reimbursement of an LC Disbursement as provided in Section 2.08(e).  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Agent of a written Borrowing
Request in a form approved by the Agent substantially in the form of Exhibit B
and signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
(a)          the aggregate amount of the requested Borrowing;
 
(b)          the date of such Borrowing, which shall be a Business Day;
 
(c)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
33

--------------------------------------------------------------------------------

(d)          in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period of one month;
 
(e)          the amount of (i) the then-effective Aggregate Commitments, (ii)
the amount of Available Funds and the then-effective Available Commitments, (C)
the current total Revolving Credit Exposures (without regard to the requested
Borrowing) and (D) the pro forma total Revolving Credit Exposures (giving effect
to the requested Borrowing);
 
(f)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05;
 
Each Borrowing Request shall constitute a representation that (a) the amount of
the requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Available Commitments.  Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
 
Section 2.04         Interest Elections.
 
(a)          Conversion and Continuance.  Except as provided in Section 2.08,
each Borrowing of New Money Loans initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period of one month.  Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing as provided in this Section 2.04.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
New Money Loans comprising such Borrowing, and the New Money Loans comprising
each such portion shall be considered a separate Borrowing.
 
(b)          Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Agent of a written Interest Election Request in a
form approved by the Agent and signed by the Borrower.
 
(c)          Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
 
34

--------------------------------------------------------------------------------

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which, in
all cases, whether or not so indicated in such Interest Election Request, shall
be a period of one month.
 
If any such Interest Election Request does not specify a Type, then the Borrower
shall be deemed to have selected a Eurodollar Borrowing with an initial Interest
Period of one month.
 
(d)          Notice to New Money Lenders by the Agent.  Promptly following
receipt of an Interest Election Request, the Agent shall advise each New Money
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
 
(e)         Effect of Failure to Deliver Timely Interest Election Request and
Events of Default.  If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Eurodollar Loan having an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing:  (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
Section 2.05         Funding of Borrowings.
 
(a)          Funding by Lenders.  Each Lender shall make each New Money Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Houston time, to the account of the
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Agent will make such New Money Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
and designated by the Borrower in the applicable Borrowing Request; provided
that Eurodollar Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e) shall be remitted by the Agent to the Issuing Bank
that made such LC Disbursement.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its New Money Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its New Money Loan in any particular place or manner.
 
(b)          Presumption of Funding by the Lenders.  Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans. 
If such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
 
35

--------------------------------------------------------------------------------

Section 2.06         Termination and Reduction of Aggregate Commitments.
 
(a)          Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Commitments is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.
 
(b)          Optional Termination and Reduction of Aggregate Credit Amounts.
 
(i)         The Borrower may at any time terminate, or from time to time reduce,
the Aggregate Commitments; provided that (A) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000, and (B) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total Revolving Credit
Exposures would exceed the Available Commitments.
 
(ii)        The Borrower shall notify the Agent of any election to terminate or
reduce the Aggregate Commitments under Section 2.06(b)(i) at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section
2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the Aggregate
Commitments shall be permanent and may not be reinstated.  Each reduction of the
Aggregate Commitments shall be made ratably among the Lenders in accordance with
each Lender’s Applicable Percentage.
 
Section 2.07         [Reserved].
 
Section 2.08         Letters of Credit.
 
(a)         General.  On the Interim Facility Effective Date, the Existing
Letters of Credit shall be deemed to have been issued under the New Money
Facility pursuant to, and shall constitute Letters of Credit for all purposes
under, this Agreement.  Subject to the terms and conditions set forth herein,
the Borrower may on and after the Interim Facility Effective Date request any
Issuing Bank to issue Letters of Credit for its own account or for the account
of any Debtor, in a form reasonably acceptable to the Agent and such Issuing
Bank, at any time and from time to time during the Availability Period; provided
that the Borrower may not request the issuance, amendment, renewal or extension
of Letters of Credit hereunder if after giving effect to such issuance,
amendment, renewal or extension the aggregate Revolving Credit Exposures would
exceed the Available Commitments.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
36

--------------------------------------------------------------------------------

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver as permitted by Section 12.01(a) (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to any Issuing Bank and the Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:
 
(i)        requesting the issuance of a Letter of Credit or identifying the
Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;
 
(ii)         specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);
 
(iii)        specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));
 
(iv)        specifying the amount of such Letter of Credit;
 
(v)        specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and
 
(vi)       specifying the current total Revolving Credit Exposures (without
regard to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).
 
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (A) the LC
Exposure shall not exceed the LC Commitment and (B) the total Revolving Credit
Exposures shall not exceed the then-effective Available Commitments.
 
37

--------------------------------------------------------------------------------

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
 
(c)         Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business no later than ten (10) days prior to the Scheduled
Maturity Date.
 
(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the New Money Lenders, each Issuing Bank that issues a Letter of Credit
hereunder hereby grants to each New Money Lender, and each New Money Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such New Money Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each New Money Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of any Issuing Bank
that issues a Letter of Credit hereunder, such New Money Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.08(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each New Money Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, aggregate Revolving
Credit Exposures exceeding the Available Commitments or reduction or termination
of the Aggregate Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)         Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., Houston time, on the third day after such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Houston time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., Houston time, on (i) the third day after the Borrower
receives such notice, if such notice is received prior to 9:00 a.m., Houston
time, on the day of receipt, or (ii) the Business Day immediately following the
third day after the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that if such LC
Disbursement is less than or equal to $1,000,000, the Borrower shall, subject to
the conditions to Borrowing set forth herein, be deemed to have requested, and
the Borrower does hereby request under such circumstances, that such payment be
financed with a Eurodollar Borrowing with an Interest Period of one month in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Eurodollar
Borrowing.  If the Borrower fails to make such payment when due, the Agent shall
notify each New Money Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such New Money Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each New Money
Lender shall pay to the Agent its Applicable Percentage of the payment then due
from the Borrower, in the same manner as provided in Section 2.05 with respect
to New Money Loans made by such New Money Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the Agent
shall promptly pay to the Issuing Bank that issued such Letter of Credit the
amounts so received by it from the New Money Lenders.  Promptly following
receipt by the Agent of any payment from the Borrower pursuant to this Section
2.08(e), the Agent shall distribute such payment to the Issuing Bank that issued
such Letter of Credit or, to the extent that New Money Lenders have made
payments pursuant to this Section 2.08(e) to reimburse such Issuing Bank, then
to such New Money Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a New Money Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
Eurodollar Loans as contemplated above) shall not constitute a New Money Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.  Any LC Disbursement not reimbursed by the Borrower or funded as a
New Money Loan prior to 1:00 p.m., Houston time on the date such Disbursement is
made, shall bear interest for each such day such Disbursement is outstanding at
rate per annum then applicable to Eurodollar Loans.
 
38

--------------------------------------------------------------------------------

(f)        Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Agent, the New Money Lenders nor any Issuing Bank, nor
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
 
39

--------------------------------------------------------------------------------

(g)          Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank.  Such
Issuing Bank shall promptly notify the Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the New Money Lenders with respect
to any such LC Disbursement.
 
(h)        Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed such Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.08(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Eurodollar Loans.  Interest accrued pursuant to this Section
2.08(h) shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any New Money Lender pursuant to
Section 2.08(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i)         Replacement of an Issuing Bank.  Any Issuing Bank may be replaced or
resign at any time by written agreement among the Borrower, the Agent, such
resigning or replaced Issuing Bank and, in the case of a replacement, the
successor Issuing Bank.  The Agent shall notify the New Money Lenders of any
such resignation or replacement of an Issuing Bank.  At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or replaced Issuing Bank
pursuant to Section 3.05(b).  In the case of the replacement of an Issuing Bank,
from and after the effective date of such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.
 
40

--------------------------------------------------------------------------------

(j)          Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower is required to pay to the Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), or (iii) the Borrower is required to Cash Collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the
Borrower shall pledge and deposit with or deliver to the Agent (as a first
priority, perfected security interest), for the benefit of the Issuing Bank, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent, an amount in cash in dollars equal to such LC Exposure or excess
attributable to such LC Exposure, as the case may be, as of such date plus any
accrued and unpaid interest thereon.  The Borrower hereby grants to the Agent,
for the benefit of each Issuing Bank and the New Money Lenders, an exclusive
first priority and continuing perfected security interest in and Lien on such
account and all cash, checks, drafts, certificates and instruments, if any, from
time to time deposited or held in such account, all deposits or wire transfers
made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.08(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which any Debtor may now or hereafter have against any such beneficiary, any
Issuing Bank, the Agent, the New Money Lenders or any other Person for any
reason whatsoever.  Such deposit shall be held as collateral securing the
payment and performance of the Borrower’s and any Guarantor’s obligations under
this Agreement and the other Loan Documents.  The Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account; provided that investments of funds in such account in investments
permitted by Section 9.05(d) or Section 9.05(f) may be made at the option of the
Borrower at its direction, risk and expense.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Agent to reimburse, on a pro rata basis, each Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors, if any, under this Agreement or the other Loan Documents. 
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default or pursuant to Section
4.03(c)(iii)(B) as a result of a Defaulting Lender, and the Borrower is not
otherwise required to pay to the Agent the excess attributable to an LC Exposure
in connection with any prepayment pursuant to Section 3.04(c), then such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after all Events of Default have been cured or
waived or the events giving rise to such Cash Collateralization pursuant to
Section 4.03(c)(iii)(B) have been satisfied or resolved.
 
Section 2.09         Collateral; Guarantees.
 
(a)          Priority and Liens. The parties hereto acknowledge and agree that,
upon entry of the DIP Orders and the delivery and execution of this Agreement,
the Obligations shall at all times be secured and perfected pursuant to, and
have the superpriority claims and liens as set forth in, the DIP Orders and
herein.
 
41

--------------------------------------------------------------------------------

(b)          Payment of Obligations. On the Termination Date, the Lenders shall
be entitled to immediate payment of all Obligations without further application
to, or order of, the Bankruptcy Court.
 
(c)          No Discharge; Survival of Claims. Each Debtor agrees that (a) any
Confirmation Order entered in the Bankruptcy Cases shall not discharge or
otherwise affect in any way any of the Obligations, other than after the payment
in full in cash to the Secured Parties of all Obligations (and the Cash
Collateralization of all outstanding Letters of Credit in amount and subject to
documentation satisfactory to the Issuing Bank) and termination of the
Commitments on or before the effective date of an Approved Plan of
Reorganization and (b) to the extent the Obligations are not satisfied in full,
(i) the Obligations shall not be discharged by the entry of a Confirmation Order
(and each Loan Party, pursuant to Section 1141(d)(4) of the Bankruptcy Code,
hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Agent, the Lenders, the Secured Swap Parties and the Secured Cash Management
Providers pursuant to the DIP Order and the Liens granted to the Agent pursuant
to the DIP Order shall not be affected in any manner by the entry of a
Confirmation Order.
 
(d)       Perfection and Protection of Security Interests and Liens. The Loan
Parties will from time to time deliver to the Agent all financing statements,
amendments, assignments and continuation statements, extension agreements and
other documents, properly completed and executed (and acknowledged when
required) by each Loan Party, as applicable, in form and substance satisfactory
to the Agent, in each case, which the Agent requests for the purpose of
perfecting, confirming, or protecting its lien and security interest in
Collateral for the purpose of securing the Obligations.
 
(e)         Offset. Subject to the terms and conditions set forth in the
applicable DIP Order, to secure the payment and performance of the Obligations,
each Debtor hereby grants the Agent and each Lender a security interest, lien,
and right of offset, each of which shall be in addition to all other interests,
liens, and rights of the Agent at common law, under this Agreement and the other
Loan Documents, or otherwise, and each of which shall be upon and against (i)
any and all monies, securities or other property (and the proceeds therefrom) of
the Debtors now or hereafter held or received by or in transit to the Agent or
any Lender from or for the account of any Debtor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, any and all deposits
(general or special, time or demand, provisional or final) of any Debtor with
the Agent or any Lender, and (ii) any other credits and claims of any Debtor at
any time existing against the Agent or any Lender, including claims under
certificates of deposit. During the existence of any Event of Default, the Agent
or any Lender is hereby authorized to foreclose upon, offset, appropriate, and
apply, at any time and from time to time, without notice to any Debtor, any and
all items hereinabove referred to against the Obligations then due and payable.
 
(f)        The direct or indirect value of the consideration received and to be
received by such Guarantor in connection herewith is reasonably worth at least
as much as the liability and obligations of each Guarantor hereunder and under
the other Loan Documents, and the incurrence of such liability and obligations
in return for such consideration may reasonably be expected to benefit each
Guarantor, directly or indirectly.
 
42

--------------------------------------------------------------------------------

(g)         The Bankruptcy Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and the proper notice
for (i) the motions seeking approval of the Loan Documents and the DIP Facility
and (ii) the hearings for the approval of the Interim Order and the Final Order
were given in each case. The Borrower has given, on a timely basis as specified
in the Interim Order, all notices required to be given on or prior to the date
of this representation to all parties specified in the Interim Order.
 
(h)          All Obligations of the Debtors to the Lenders under the Loan
Documents, including all Loans made under the DIP Facility, shall, subject to
the Carve-Out, at all times:
 
(i)       pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint
and several Superpriority Claim status in the Bankruptcy Case, which claims in
respect of the New Money Facility and the Refinancing Facility shall be pari
passu and shall be senior in priority and payment to the obligations under the
Existing Credit Agreement;
 
(ii)        pursuant to Bankruptcy Code section 364(c)(2), be secured by a
perfected first priority Lien on the Collateral to the extent that such
Collateral is not subject to valid, perfected and non-avoidable liens as of the
Petition Date or liens that were in existence immediately prior to the Petition
Date that are perfected as permitted by Section 546(b) of the Bankruptcy Code;
 
(iii)        pursuant to Bankruptcy Code section 364(c)(3), be secured by a
perfected junior lien on all assets of the Loan Parties, to the extent that such
assets are subject to a valid, perfected and non-avoidable Liens as of the
Petition Date or liens that were in existence immediately prior to the Petition
Date that are perfected as permitted by Section 546(b) of the Bankruptcy Code;
and
 
(iv)       pursuant to Bankruptcy Code section 364(d), be secured by a perfected
superpriority priming Lien on all Collateral to the extent that such Collateral
is subject to valid, perfected and non-avoidable liens in favor of third parties
as of the commencement of the Bankruptcy Case, including, all accounts
receivable, inventory, real and personal property, plant and equipment of the
Loan Parties that secure the obligations of the Loan Parties under the Existing
Credit Agreement and the Existing Second Lien Credit Agreement.
 
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
 
Section 3.01        Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.
 
Section 3.02         Interest.
 
43

--------------------------------------------------------------------------------

(a)         ABR Loans.  Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(b)         Eurodollar Loans.  Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Eurodollar Loan plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(c)          Post-Default Rate.  Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, then all New Money Loans
outstanding, shall bear interest, after as well as before judgment, at the
Alternate Base Rate or the Adjusted LIBO Rate, as applicable, plus the
Applicable Margin, plus two percent (2%), but in no event to exceed the Highest
Lawful Rate.
 
(d)        Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on, with respect to any ABR Loan or Eurodollar Loan, the last
Business Day of each calendar month and on the Termination Date; provided that
(A) interest accrued pursuant to Section 3.02(c) shall be payable on demand, (B)
in the event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)         Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
Section 3.03         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
 
(a)          the Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or
 
(b)          the Agent is advised by the Majority Lenders that the Adjusted LIBO
Rate or LIBO Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
 
then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
44

--------------------------------------------------------------------------------

Section 3.04         Prepayments.
 
(a)          Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b) and payment of applicable
breakage costs, if any, under Section 5.02. Notwithstanding the foregoing, no
voluntary prepayment of Refinanced Loans may be made until all New Money Loans
and all other Obligations in respect thereof have been paid in full in cash and
all Commitments have been terminated.
 
(b)         Notice and Terms of Optional Prepayment.  The Borrower shall notify
the Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i)
in the case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon,
Houston time, three (3) Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, Houston
time, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing, the Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02(c).  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02 and any payments to the extent required by Section 5.02.
 
(c)          Mandatory Prepayments.
 
(i)          If, after giving effect to any termination or reduction of the
Aggregate Commitments pursuant to Section 2.06(b), or for any other reason, the
total Revolving Credit Exposures exceeds the total Available Commitments, then
the Borrower shall (A) prepay the New Money Loans, to be applied ratably to each
New Money Lender, on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, Cash
Collateralize such excess as provided in Section 2.08(j).
 
(ii)         Subject to the payment priorities set forth in the DIP Orders, if
the Debtors (A) sell any Property outside of the ordinary course of business
pursuant to Section 9.12(d) or otherwise sell any Property outside of the
ordinary course of business as not otherwise permitted by this Agreement or (B)
receive any insurance proceeds or condemnation proceeds, in each case, including
when an Event of Default exists, then the Borrower shall prepay the Refinanced
Loans (ratably to each Refinancing Lender) in an aggregate amount equal to the
lesser of (x) 100% of Net Cash Proceeds received from such sale or proceeds and
(y) the aggregate principal amount of Refinanced Loans then outstanding.  The
Borrower shall be obligated to make such prepayment and/or Cash Collateralize
such excess on the date it or any Subsidiary receives cash proceeds; provided
that all payments required to be made pursuant to this Section 3.04(c)(ii) must
be made on or prior to the Termination Date.  Each prepayment pursuant to this
Section 3.04(c)(ii) shall be applied ratably to the Refinanced Loans. 
Prepayments pursuant to this Section 3.04(c)(ii) shall be accompanied by accrued
interest to the extent any interest under such Loans being repaid remains
unpaid.
 
45

--------------------------------------------------------------------------------

(d)          No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
(e)          No Effect on Secured Swap Agreements and Secured Cash Management
Agreements.  Prepayments permitted or required under this Section 3.04 shall not
affect the Borrower’s obligation to continue making payments under any Secured
Swap Agreement or Secured Cash Management Agreement, as applicable, each of
which shall remain in full force and effect notwithstanding such prepayment,
subject to the terms of such Secured Swap Agreement or Secured Cash Management
Agreement, as applicable.
 
Section 3.05          Fees.
 
(a)          Commitment Fees.  The Borrower agrees to pay to the Agent for the
account of each New Money Lender (subject to Section 4.03(c)(i) and in
accordance with each such Lender’s Applicable Percentage) a commitment fee,
which shall accrue at the Commitment Fee Rate on the average daily amount of the
unused amount of the Commitment of such New Money Lender during the period from
and including the Interim Facility Effective Date to but excluding the
Termination Date, provided, that, during the Interim Period, the commitment fee
shall be calculated based on the Interim Facility Cap.  Accrued commitment fees
shall be payable monthly in arrears on the last day of each calendar month and
on the Termination Date, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case such commitment fees shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(b)          Letter of Credit Fees.  The Borrower agrees to pay (i) to the Agent
for the account of each Lender (subject to Section 4.03(c)(iii)) a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to each Issuing Bank a
fronting fee equal to 0.50% per annum on the face amount of each Letter of
Credit issued by such Issuing Bank hereunder, provided that in no event shall
such fee be less than $500 and (iii) to each Issuing Bank, for its own account,
its standard fees with respect to the amendment, renewal or extension of any
Letter of Credit issued by such Issuing Bank or processing of drawings
thereunder.  Participation fees and fronting fees accrued shall be payable in
arrears on the last Business Day of each calendar month, commencing on the first
such date to occur after the date of this Agreement; provided that all such fees
shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this Section 3.05(b) shall be payable within ten (10)
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case such fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
46

--------------------------------------------------------------------------------

(c)        Agent Fees.  The Borrower agrees to pay to the Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Agent.
 
(d)          Up-Front Fees.  The Borrower agrees to pay to the Agent, for the
ratable benefit of each New Money Lender, an up-front fee (the “Up-Front Fee”)
on the Aggregate Commitments of New Money Loans, which shall be earned and due
and payable in the following manner: (i) on the Interim Facility Effective Date,
in an amount equal to 1.75% of the Interim Facility Cap, and (ii) on the Final
Facility Effective Date, in an amount equal to (1) 1.75% of (2) the Aggregate
Commitments less the Interim Facility Cap.
 
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.
 
Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)         Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances.  Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Agent at its offices
specified in Section 12.01, except payments to be made directly to an Issuing
Bank as expressly provided herein and except that payments pursuant to Section
5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b)          Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Agent to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
 
47

--------------------------------------------------------------------------------

(c)        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
Section 4.02        Presumption of Payment by the Borrower.  Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders or any Issuing Bank
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.
 
Section 4.03         Payments and Deductions by the Agent; Defaulting Lenders.
 
(a)         Certain Deductions by the Agent.  If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(a), Section
2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02 then the Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
48

--------------------------------------------------------------------------------

(b)          Payments and Deductions to Defaulting Lenders.
 
(i)         The Borrower shall have the right, to the extent permitted by
applicable law, to setoff any amounts owed to it by any Defaulting Lender or any
of such Defaulting Lender’s Affiliates in respect of deposit liabilities against
amounts due by the Borrower or any Guarantor to such Defaulting Lender or its
Affiliates under this Agreement, provided that the amount of such set-off shall
not exceed the amount of such Defaulting Lender’s Revolving Credit Exposures and
interest.  Further, if any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(a), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.
 
(ii)       If a Defaulting Lender (or a Lender who would be a Defaulting Lender
but for the expiration of the relevant grace period) as a result of the exercise
of a set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each of the
Lenders respective pro rata share of the Obligations.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Agent shall receive any
payment in respect of principal of a Loan or a reimbursement of an LC
Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Agent shall apply such payment first to the Borrowing(s) for
which such Defaulting Lender(s) shall have failed to fund its pro rata share
until such time as such Borrowing(s) are paid in full or each Lender (including
each Defaulting Lender) is owed its Applicable Percentage of all Loans then
outstanding.  After acceleration or maturity of the Loans, subject to the first
sentence of this Section 4.03(b), all principal will be paid ratably as provided
in Section 10.02(c).
 
(c)        Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(i)         Fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 3.05.
 
(ii)        The Commitment and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Majority
Lenders or the Required Lenders, as applicable, have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.
 
49

--------------------------------------------------------------------------------

(iii)        if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
 
(A)         all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (for the purposes of such reallocation the
Defaulting Lender’s Commitment shall be disregarded in determining the
Non-Defaulting Lender’s Applicable Percentage) but only to the extent (1) the
sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all Non-Defaulting
Lenders’ Commitments, (2) the conditions set forth in Section 6.03 are satisfied
at such time and (3) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure plus its reallocated share of such Defaulting Lender’s LC Exposure does
not exceed such Non-Defaulting Lender’s Commitment; provided that, subject to
Section 12.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation;
 
(B)       if the reallocation described in Section 4.03(c)(iii)(A) cannot, or
can only partially, be effected, then the Borrower shall within one Business Day
following notice by the Agent Cash Collateralize for the benefit of the Issuing
Bank only the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to Section
4.03(c)(iii)(A)) in accordance with the procedures set forth in Section 2.08(j)
for so long as such LC Exposure is outstanding and the relevant Defaulting
Lender remains a Defaulting Lender;
 
(C)          if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is Cash Collateralized;
 
(D)         if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.03(c)(iii)(A), then the fees payable to the Lenders
pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Applicable Percentages; or
 
(E)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither Cash Collateralized nor reallocated pursuant to Section 4.03(c)(iii)(A)
or Section 4.03(c)(iii)(B), then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all commitment fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 3.05(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is Cash Collateralized and/or reallocated.
 
50

--------------------------------------------------------------------------------

(d)         So long as any Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 4.03(c)(iii)(B), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 4.03(c)(iii)(A) (and Defaulting
Lenders shall not participate therein).
 
(e)         If the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.
 
(f)          In the event that the Agent, the Borrower and the Issuing Bank each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans and/or participations
in Letters of Credit of the other Lenders as the Agent shall determine may be
necessary in order for such Lender to hold such Loans and/or participations in
Letters of Credit in accordance with its Applicable Percentage.
 
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
 
Section 5.01         Increased Costs.
 
(a)          Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
 
(ii)        subject any Lender or other recipient of any payment under this
Agreement or under any other Loan Document to any Taxes (other than (A)
Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
51

--------------------------------------------------------------------------------

(iii)       impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)        Capital Requirements or Liquidity.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital requirements or liquidity
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c)         Certificates.  A certificate of a Lender or any Issuing Bank setting
forth in reasonable detail the basis of its request and the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in Section 5.01(a) or (b) shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
 
(d)        Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation, provided that no Lender
may make any such demand more than 180 days after the Termination Date, nor for
any amount which has accrued more than 270 days prior to such Lender or Issuing
Bank delivering the certificate required in Section 5.01(c).
 
Section 5.02         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
 
52

--------------------------------------------------------------------------------

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
Section 5.03         Taxes.
 
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)         Payment of Other Taxes by the Borrower.  The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)          Indemnification by the Borrower.  The Borrower shall indemnify the
Agent, each Lender and each Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Agent, such Lender or such Issuing Bank, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate of
the Agent, a Lender or an Issuing Bank as to the basis of such Indemnified Taxes
and Other Taxes and the amount of such payment or liability under this Section
5.03 shall be delivered to the Borrower and shall be conclusive absent manifest
error.
 
53

--------------------------------------------------------------------------------

(d)        Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.
 
(e)        Status of Lenders.  Any Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,
 
(i)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;
 
(ii)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
 
(A)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(B)          executed originals of IRS Form W-8ECI;
 
(C)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
54

--------------------------------------------------------------------------------

(D)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 
(iii)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
 
(iv)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each of the Lenders, the Agent and the Issuing Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower (and, in the case of the Lenders, the Agent) in writing of its
legal inability to do so.
 
(f)         Refunds. If any party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This clause (f) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
55

--------------------------------------------------------------------------------

(g)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.04(c)(ii) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this clause (g).
 
Section 5.04         Designation of Different Lending Office.  If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (b) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
Section 5.05        Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Agent thereof and
such Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Agent, all Affected Loans of such
Lender then outstanding shall be automatically converted into ABR Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) ABR Loans, all payments of principal
which would otherwise be applied to such Lender’s Affected Loans shall be
applied instead to its ABR Loans.
 
56

--------------------------------------------------------------------------------

ARTICLE VI
CONDITIONS PRECEDENT
 
Section 6.01        Interim Facility Effective Date.  The obligations of the
Lenders to enter into and execute this Agreement and make Loans and other
extensions of credit hereunder during the Interim Period, shall commence on the
first Business Day when each of the following conditions precedent shall have
been satisfied (or waived in accordance with Section 12.02) in a manner
satisfactory to the Agent, which day shall be no later than two (2) Business
Days after the entry of the Interim Order (the “Interim Facility Effective
Date”):
 
(a)          the Petition Date shall have occurred;
 
(b)        the Bankruptcy Court shall have entered the Interim Order within five
(5) Business Days following the Petition Date, which Interim Order (i) shall
have been entered on the docket of the Bankruptcy Court, (ii) shall be in full
force and effect and shall not have been vacated, stayed, reversed, modified or
amended in any respect without the prior written consent of the Agent and the
Majority Lenders, and (iii) the Loan Parties shall be in compliance with the
terms of the Interim Order in all respects;
 
(c)        all first-day motions filed by the Loan Parties (including any
motions related to cash management or any critical vendor or supplier motions)
and related orders, including the Cash Management Order, entered by the
Bankruptcy Court in the Bankruptcy Cases shall be in form and substance
reasonably satisfactory to the Agent;
 
(d)         all motions related to the DIP Facility and related orders entered
by the Bankruptcy Court (including the applicable DIP Order) shall be in form
and substance satisfactory to the Agent;
 
(e)          the Agent shall have received (i) duly executed and delivered
counterparts (in such numbers as may be requested by the Agent) of this
Agreement and the other Loan Documents to be executed and delivered on or prior
to such date, from each party hereto or thereto, as applicable, signed on behalf
of such party, in each case in form and substance acceptable to the Agent and
Lenders, and (ii) the duly executed Notes payable to each Lender that requests a
Note in the principal amount equal to such Lender’s Commitment and Loans;
 
(f)          the Agent shall have received a certificate of the Borrower and of
each Guarantor certifying as of the Interim Facility Effective Date (i)
resolutions of the board of directors or other managing body with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the individuals (A) who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and (B) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) the articles or certificate of incorporation or formation
and bylaws, operating agreement or partnership agreement, as applicable, of the
Borrower and each Guarantor, in each case, certified as being true and
complete.  The Agent and the Lenders may conclusively rely on such certificate
until the Agent receives notice in writing from the Borrower to the contrary;
 
57

--------------------------------------------------------------------------------

(g)         the Agent shall have received certificates of the appropriate state
agencies with respect to the existence, qualification and good standing of the
Borrower and each Guarantor;
 
(h)        the Agent shall have received a certificate of insurance coverage of
the Borrower evidencing that the Borrower is carrying insurance in accordance
with Section 7.12;
 
(i)          subject to the applicable DIP Order, all reasonable and documented
pre- and post-petition fees, charges and expenses including, without limitation,
(i) the fees, charges and expenses of Orrick, Herrington & Sutcliffe, RPA
Advisors, LLC, and one local counsel to the Agent in each applicable
jurisdiction, in each case pursuant to invoices delivered to the Borrower at
least three (3) Business Days before the Interim Facility Effective Date, (ii)
the applicable Up-Front Fee set forth in Section 3.05(d), (iii) the fees agreed
to in the Fee Letter and (iv) all other amounts due and payable pursuant to
invoices delivered to the Borrower at least three (3) Business Days before the
Interim Facility Effective Date, in each case as required to be paid to the
Agent and Lenders on or before the Interim Facility Effective Date, shall have
been paid;
 
(j)          the Agent shall have received a Budget, containing line items of
sufficient detail to reflect the Loan Parties’ projected receipts and
disbursements for the 13-week period commencing on the Petition Date, in form
and substance acceptable to the Agent and the Majority Lenders and which shall
be attached hereto as Exhibit G (the “Initial Budget”), together with a
certificate of the Borrower stating that such Initial Budget has been prepared
on a reasonable basis and in good faith and is based on assumptions believed by
the Borrower to be reasonable at the time made and from the best information
then available to the Borrower;
 
(k)        the receipt by the Agent of a Borrowing Request in accordance with
Section 2.03, which shall include the intended uses of proceeds in accordance
with the Initial Budget;
 
(l)         there shall not exist any action, suit, investigation, litigation or
proceeding pending or threatened (other than the Bankruptcy Cases) in any court
or before any Governmental Authority or facts or circumstances that, in the
reasonable opinion of the Agent and the Majority Lenders, materially and
adversely affects any of the transactions contemplated hereby, or that has or
could be reasonably likely to result in a Material Adverse Effect;
 
58

--------------------------------------------------------------------------------

(m)        the holders of the Existing Obligations shall have received adequate
protection in respect of the Liens securing such Existing Obligations pursuant
to, and on the terms set forth in, the Interim Order;
 
(n)         all Obligations shall be secured by a perfected lien and security
interest on all Collateral of the Loan Parties pursuant to, and such Lien and
security interest shall have the priorities set forth in the Interim Order,
subject only to the Liens permitted by Section 9.03 and all filing and recording
fees and taxes with respect to such Liens and security interests that are due
and payable as of the Interim Facility Effective Date shall have been duly paid;
 
(o)         the Agent shall have received such information as the Agent may
reasonably require, all of which shall be reasonably satisfactory to the Agent
in form and substance, on the title to not less than eighty percent (80%) of the
Oil and Gas Properties evaluated in the most recently delivered Reserve Report;
 
(p)         The Agent shall be reasonably satisfied with the environmental
condition of the Oil and Gas Properties of the Borrower and its Subsidiaries;
 
(q)         The Agent shall have received a certificate of a Responsible Officer
certifying that the Borrower has received all consents and approvals required by
Section 7.03;
 
(r)         the Agent and the Lenders shall have received, and be reasonably
satisfied in form and substance with, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including but not restricted to
the USA PATRIOT Act, and, if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in respect of the Borrower;
 
(s)          [Reserved]; and
 
(t)           the Agent shall have received the duly executed Fee Letter.
 
For purposes of determining compliance with the conditions specified in this
Section 6.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Interim Facility Effective Date specifying its
objection thereto.
 
Section 6.02         Final Facility Effective Date.  The obligation of each
Lender to make its Loans hereunder and the obligation of the Issuing Bank to
issue Letters of Credit hereunder during the Final Period shall commence as of
the Business Day when each of the following conditions precedent shall have been
satisfied or waived in accordance with Section 12.02) in a manner satisfactory
to the Agent (the “Final Facility Effective Date”):
 
59

--------------------------------------------------------------------------------

(a)          the Bankruptcy Court shall have entered the Final Order within
thirty-five (35) days (or such later date consented to by the Agent and the
Majority Lenders) following the entry of the Interim Order, which Final Order
shall (i) be in substantially the form of the Interim Order, with only such
modifications thereto as are satisfactory in form and substance to the Agent,
(ii) shall have been entered on the docket of the Bankruptcy Court and (iii)
shall be in full force and effect and shall not have been vacated, stayed,
reversed, modified or amended in any respect without the prior written consent
of the Agent and the Majority Lenders;
 
(b)          the Borrower shall have paid the Up-Front Fee set forth in Section
3.05(d) with respect to the Final Facility Effective Date; and
 
(c)          the Debtors shall be in compliance in all respects with (i) the DIP
Orders and (ii) subject to application of the Permitted Variance, with the
Budget.
 
For purposes of determining compliance with the conditions specified in this
Section 6.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Final Facility Effective Date specifying its
objection thereto.
 
Section 6.03       Conditions Precedent to Each Borrowing. The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
Refinanced Loans and the initial funding, if any, of New Money Loans on the
Interim Facility Effective Date), and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)         at the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;
 
(b)         at the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred;
 
(c)       the Agent shall have received a Borrowing Request in accordance with
Section 2.03 or a request for a Letter of Credit in accordance with Section
2.08(b), as applicable, which shall include the intended uses of proceeds in
accordance with the Budget;
 
(d)       the representations and warranties of the Borrower and the Guarantors
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects after giving effect to such qualification) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as of such specified
earlier date after giving effect to such qualification);
 
60

--------------------------------------------------------------------------------

(e)         the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened (other than the Bankruptcy Cases),
which does or, with respect to any threatened litigation, seeks to, enjoin,
prohibit or restrain, the making or repayment of any Loan, the issuance,
amendment, renewal, extension or repayment of any Letter of Credit or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document;
 
(f)          at the time of and immediately after giving effect to each such
Borrowing or the issuance, amendment, renewal or extension of each such Letter
of Credit, or both, as applicable, the aggregate Revolving Credit Exposures for
all Lenders shall not exceed the then-effective Available Commitments;
 
(g)          [Reserved];
 
(h)          DIP Orders.
 
(i)         The Interim Order (A) shall be in full force and effect and shall
not have been vacated, reversed, modified, amended or stayed without the written
consent of the Agent and the Majority Lenders, and (B) shall, without
limitation, approve the Interim Refinanced Loans.
 
(ii)       The Final Order (A) shall be in full force and effect and shall not
have been vacated, reversed, modified, amended or stayed without the written
consent of the Agent and the Majority Lenders, and (B) shall, without
limitation, approve the Refinanced Loans.
 
(iii)        The Loan Parties shall be in compliance with the applicable DIP
Order.
 
(i)         at the time of such Borrowing before giving effect thereto, such
Borrowing shall not trigger a mandatory prepayment under Section 3.04(c);
 
(j)           no trustee or examiner shall have been appointed with respect to
the Loan Parties or their Property; and
 
(k)          subject to the procedures described in any order of the Bankruptcy
Court regarding payments for professional fees and expenses, if any, all
reasonable and documented fees, charges and expenses (including, without
limitation, the fees, charges and expenses of Orrick, Herrington & Sutcliffe,
LLP, RPA Advisors, LLC, one local counsel to the Agent in each applicable
jurisdiction and any other professional advisor, as applicable), in each case
pursuant to invoices delivered to the Borrower at least three (3) Business Days
before the date of such Borrowing, and all other amounts due and payable on or
prior to the date of such Borrowing, required to be paid to the Agent and
Lenders on or before the date of such Borrowing shall have been paid (or will be
paid with the proceeds of the Loan authorized under the Interim Order or the
Final Order, as applicable).
 
61

--------------------------------------------------------------------------------

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the Issuing Bank
will not be required to issue any Letter of Credit, or to amend, extend increase
or renew any outstanding Letter of Credit (or increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof), unless
the Issuing Bank is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof satisfactory to the Issuing
Bank in its sole discretion.
 
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.03.
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
 
The Borrower (and each Parent Guarantor, in the case of Section 7.30) represents
and warrants to the Lenders that:
 
Section 7.01        Organization; Powers.  Subject to any restrictions arising
on account of any Debtor’s status as a “debtor” under the Bankruptcy Code and
entry of the DIP Orders, each Debtor is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
 
Section 7.02       Authority; Enforceability.  Subject to any restrictions
arising on account of any Debtor’s status as a “debtor” under the Bankruptcy
Code and entry of the DIP Order, the Transactions are within the Borrower’s and
each Guarantor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action (including, without limitation, any
action required to be taken by any class of directors of the Borrower or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions).  When executed and delivered, each Loan
Document to which the Borrower and any Guarantor is a party will have been duly
executed and delivered by the Borrower and such Guarantor and, upon entry of the
Interim Order or the Final Order, as applicable, will constitute a legal, valid
and binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to entry of each DIP Order,
and further subject to other applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
62

--------------------------------------------------------------------------------

Section 7.03        Approvals; No Conflicts.  Subject to the entry of the DIP
Order, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including the members or any class of directors of
the Borrower or any other Person, whether interested or disinterested), nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the
Transactions, except such as have been obtained or made and are in full force
and effect, and except for the filing and recording of Security Instruments to
perfect the Liens as required by this Agreement and the applicable DIP Order,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Debtor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Debtor or its Properties, or give
rise to a right thereunder to require any payment to be made by such Debtor and
(d) will not result in the creation or imposition of any Lien on any Property of
any Debtor (other than the Liens and security interests in favor of the Agent
(or any designee) created by the Loan Documents).
 
Section 7.04         Financial Position; No Material Adverse Change.
 
(a)          The Borrower has heretofore furnished to the Lenders (i) the
audited financial statements of Borrower ended December 31, 2018 and (ii) the
unaudited balance sheet and statements of income, members’ equity and cash flows
as of and for the fiscal quarter ended March 31, 2019.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.
 
(b)          Since the Petition Date, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of Debtors has been conducted only in the
ordinary course consistent with past business practices.
 
(c)       No Debtor has on the date hereof any material Debt (including
Disqualified Capital Stock), or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements.
 
Section 7.05        Litigation.  Except as set forth on Schedule 7.05, and other
than the Bankruptcy Cases, there are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower or Parent, threatened against or
affecting any Debtor which (a) affect or pertain to the Transactions or this
Agreement or any other Loan Document, or (b) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or is
not otherwise subject to the automatic stay as a result of the Bankruptcy Cases.
 
63

--------------------------------------------------------------------------------

Section 7.06         Environmental Matters.  Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and (e)
below, where the failure to take such actions could not be reasonably expected
to have a Material Adverse Effect):
 
(a)        neither any Property of any Debtor nor the operations conducted
thereon violate any order or requirement of any court or Governmental Authority
or any Environmental Laws;
 
(b)         no Property of any Debtor nor the operations currently conducted
thereon or, to the knowledge of the Borrower, by any prior owner or operator of
such Property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any court or Governmental Authority or to any remedial obligations under
Environmental Laws;
 
(c)         all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of any Debtor, including, without
limitation, past or present treatment, storage, disposal or release of a
hazardous substance, oil and gas waste or solid waste into the environment, have
been duly obtained or filed or requested, and each Debtor is in compliance with
the terms and conditions of all such notices, permits, licenses and similar
authorizations;
 
(d)         all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of any Debtor have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and, to the knowledge of the Borrower, all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;
 
(e)         the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of any Debtor except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment;
 
(f)          to the extent applicable, all Property of each Debtor currently
satisfies all design, operation, and equipment requirements imposed by the OPA,
and the Borrower does not have any reason to believe that such Property, to the
extent subject to the OPA, will not be able to maintain compliance with the OPA
requirements during the term of this Agreement; and
 
64

--------------------------------------------------------------------------------

(g)         no Debtor has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.
 
Section 7.07         Compliance with the Laws and Agreements; No Defaults.
 
(a)         Each Debtor is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property and, subject to any restrictions arising on
account of any Debtor’s status as a “debtor” under the Bankruptcy Code,
possesses all licenses, permits, franchises, exemptions, approvals and other
authorizations granted by Governmental Authorities necessary for the ownership
of its Property and the present conduct of its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)          Except to the extent subject to the automatic stay under the
Bankruptcy Cases, no Debtor is (i) in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default or would require any
Debtor to Redeem or make any offer to Redeem all or any portion of any Debt
outstanding under any indenture, note, credit agreement or instrument pursuant
to which any Material Indebtedness is outstanding or by which any Debtor or any
of such Debtor’s Properties is bound or (ii) in the actual knowledge of a
Responsible Officer of such Debtor, in material default under any material
contract.
 
(c)          No Default has occurred and is continuing.
 
Section 7.08       Investment Company Act.  No Debtor is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
 
Section 7.09         Taxes.  Each Debtor has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Debtor has set aside on its books adequate reserves in accordance with GAAP, (b)
to the extent otherwise excused or prohibited by the Bankruptcy Code and not
otherwise authorized by the Bankruptcy Court or (c) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 7.10         ERISA.
 
Except to the extent excused by the Bankruptcy Court or as a result of the
filing of the Bankruptcy Cases:
 
(a)        Each Debtor and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any.
 
(b)          Each Plan, if any, is, and has been, maintained in substantial
compliance with ERISA and, where applicable, the Code.
 
65

--------------------------------------------------------------------------------

(c)        No act, omission or transaction has occurred that could result in
imposition on any Debtor or any ERISA Affiliate (whether directly or indirectly)
of (i) either a civil penalty assessed pursuant to subsections (c), (i) or (l)
of section 502 of ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of
the Code or (ii) breach of fiduciary duty liability damages under section 409 of
ERISA.
 
(d)          No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974.  No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by any Debtor or any ERISA Affiliate has been or is expected by
such Debtor or ERISA Affiliate to be incurred with respect to any Plan.  No
ERISA Event with respect to any Plan has occurred.
 
(e)         Full payment when due has been made of all amounts which any Debtor
or any ERISA Affiliate is required under the terms of each Plan, if any, or
applicable law to have paid as contributions to such Plan as of the date hereof,
and no accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.
 
(f)           The actuarial present value of the benefit liabilities under each
Plan, if any, which is subject to Title IV of ERISA does not, as of the end of
the Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.  The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.
 
(g)          No Debtor nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Borrower, any of its Subsidiaries or any ERISA Affiliate in its sole discretion
at any time without any material liability.
 
(h)          No Debtor nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Multiemployer Plan.
 
(i)          No Debtor nor any ERISA Affiliate is required to provide security
under section 401(a)(29) of the Code due to a Plan amendment that results in an
increase in current liability for the Plan.
 
Section 7.11         Disclosure; No Material Misstatements.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Debtor to the Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  There
is no fact peculiar to any Debtor other than as set forth in the DIP Orders that
could reasonably be expected to have a Material Adverse Effect or in the future
is reasonably likely to have a Material Adverse Effect and which has not been
set forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Agent or the Lenders by or on
behalf of any Debtor prior to, or on, the date hereof in connection with the
transactions contemplated hereby.  There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein.
 
66

--------------------------------------------------------------------------------

Section 7.12     Insurance.  The Debtors have, (i) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (ii) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Debtors. 
The Agent and the Lenders have been named as additional insureds in respect of
such liability insurance policies and the Agent has been named as loss payee
with respect to Property loss insurance.
 
Section 7.13        Restriction on Liens.  Subject to any restrictions arising
on account of any Debtor’s status as a “debtor” under the Bankruptcy Code, no
Debtor is a party to any material agreement or arrangement (other than any
Existing Second Lien Loan Documents), or, other than as a result of the
Bankruptcy Cases, subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the Agent and
the Lenders on or in respect of their Properties to secure the Obligations.
 
Section 7.14       Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing from time to time to the Agent (which shall promptly
furnish a copy to the Lenders), which shall be a supplement to Schedule 7.14,
the Borrower has no Subsidiaries.  No Debtor has any Foreign Subsidiaries.  Each
Debtor set forth on Schedule 7.14 (as supplemented from time to time) is a
Wholly-Owned Subsidiary.  The Parent does not directly own any Equity Interests
in any Person other than Equity Interests in the Borrower and Legacy GP, and
Legacy GP does not directly own any Equity Interests in any Person other than
Equity Interests in the Borrower.
 
Section 7.15         Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Legacy Reserves LP,
and the organizational identification number of the Borrower in its jurisdiction
of organization is 4038949 (or as set forth in a notice delivered to the Agent
pursuant to Section 8.01(n)).  The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(n)).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.15 (or as set forth
in a notice delivered pursuant to Section 8.01(n)).


67

--------------------------------------------------------------------------------

Section 7.16         Properties; Titles, Etc.


Except as a result of the filing of the Bankruptcy Cases:


(a)          Each Debtor has good and defensible title to its Oil and Gas
Properties evaluated in the most recently delivered Reserve Report, good and
defensible title to its Oil and Gas Properties comprised of natural gas
pipelines or other gathering systems or pipelines or midstream assets and good
title to all its personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to the Excepted
Liens, the any Debtor specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate any Debtor to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in any Debtor’s net revenue interest in such Property.


(b)         All material leases and agreements necessary for the present conduct
of the business of the Debtors are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases which could reasonably be expected to have a
Material Adverse Effect.


(c)         The rights and Properties presently owned, leased or licensed by the
Debtors including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Debtors to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.


(d)        All of the material Properties of the Debtors that are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.


(e)          Each Debtor owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by such Debtor does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Debtors either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.


68

--------------------------------------------------------------------------------

Section 7.17         Maintenance of Properties.  Except to the extent any
leases, subleases or other contracts are rejected in the Bankruptcy Cases as
part of the Debtors’ exercise of its reasonable business judgment, and except as
could not reasonably be expected to have a Material Adverse Effect, the Oil and
Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties. 
Specifically in connection with the foregoing, except as could not reasonably be
expected to have a Material Adverse Effect, (a) no Oil and Gas Property is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) is deviated from the vertical more than the maximum
permitted by Government Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties).  Subject to any necessary order or
authorization of the Bankruptcy Court, all pipelines, wells, separation,
treating, gas processing plants, compressors, platforms and other material
improvements, fixtures and equipment owned in whole or in part by any Debtor
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated any Debtor, in a manner consistent with such Debtor’s past
practices (other than those the failure of which to maintain in accordance with
this Section 7.17 could not reasonably be expect to have a Material Adverse
Effect).


Section 7.18       Gas Imbalances, Prepayments.  As of the date hereof, except
as set forth on Schedule 7.18 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Debtors to deliver, in the
aggregate, two percent (2%) or more of the monthly production from Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.


Section 7.19       Marketing of Production.  Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Agent or included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or its
Subsidiaries are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist which are not cancelable on 60
days’ notice or less without penalty or detriment for the sale of production
from the Borrower’s or its Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of more than six (6)
months from the date hereof.


Section 7.20        Swap Agreements.  Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(f), sets forth, a true and complete summary of all Swap
Agreements of each Debtor, which includes the material terms thereof (including
the type, term and notional amounts or volumes).


69

--------------------------------------------------------------------------------

Section 7.21        Use of Loans and Letters of Credit.  The proceeds of the
Loans and Letters of Credit shall be used in accordance with Section 8.18.


Section 7.22         [Reserved].


Section 7.23       USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions. 
Each Debtor has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Debtor and its respective directors,
officers, employees and agents with the USA PATRIOT Act, Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.  None of (a) the Debtors or any of
their respective directors or officers, or, to the knowledge of the Borrower,
any of their respective employees or Affiliates, or (b) to the knowledge of the
Borrower, any agent of any Debtor or other Affiliate that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (i) is a Sanctioned Person or (ii) is in violation of AML Laws,
Anti-Corruption Laws, or Sanctions.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will cause a
violation of AML Laws, Anti-Corruption Laws or applicable Sanctions by any
Person participating in the transactions contemplated by this Agreement, whether
as lender, borrower, guarantor, agent, or otherwise.  No Debtor, or, to the
knowledge of the Borrower, any other Affiliate has engaged in or intends to
engage in any dealings or transactions with, or for the benefit of, any
Sanctioned Person or with or in any Sanctioned Country.


Section 7.24       International Operations.  None of the Debtors own nor have
any Debtors acquired or made any other material expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties located outside of the geographical boundaries of the United
States or in the offshore federal waters of the United States of America.


Section 7.25       Accounts.  Schedule 7.25 lists all Deposit Accounts,
Securities Accounts and Commodity Accounts maintained by or for the benefit of
any Debtor as of the Interim Facility Effective Date, together with an
indication as to whether each such account is an Excluded Account and the basis
for such determination.


Section 7.26         [Reserved].


Section 7.27         [Reserved].


Section 7.28         DIP Orders. The applicable DIP Order is in full force and
effect and has not been vacated, reversed, modified, amended or stayed without
the prior written consent of the Agent and the Majority Lenders.


Section 7.29     Budget.  The Debtors have not failed to disclose any material
assumptions with respect to the Budget and affirm the reasonableness of the
assumptions in the Budget in all material respects.


Section 7.30       Representations and Warranties of the Parent Guarantors. 
Each of the Parent Guarantors hereby makes each of the representations and
warranties to the Lenders set forth in Section 7.01, Section 7.02, Section 7.03,
Section 7.04, Section 7.05, Section 7.06, Section 7.07, Section 7.08, Section
7.09, Section 7.10, Section 7.11, Section 7.12, Section 7.13, Section 7.14,
Section 7.21 and Section 7.23, as if each reference to “the Borrower” therein
were a reference to “such Parent Guarantor”, and provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 7.30, be deemed to be a reference to such Parent
Guarantor’s knowledge.


70

--------------------------------------------------------------------------------

ARTICLE VIII
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower (and each Parent Guarantor, in the case of Section
8.01, Section 8.02 and Section 8.21) covenants and agrees with the Lenders that:


Section 8.01         Financial Statements; Other Information.  The Borrower will
furnish to the Agent and each Lender:


(a)         Annual Financial Statements.  As soon as available, but in any event
not later than ninety (90) days after the end of each fiscal year, the Parent’s
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of the Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.


(b)          Quarterly Financial Statements.  As soon as available, but in any
event not later than forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Parent, its consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows as of the end of and for such quarter and the then elapsed portion of
the fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by a Financial Officer of
the Parent as presenting fairly in all material respects the financial position
and results of operations of the Parent and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.


(c)         Certificate of Financial Officer – Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of the Parent and the Borrower in
substantially the form of Exhibit C hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 9.01, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 7.04 (or, if later, the most recently delivered audited financial
statements pursuant to Section 8.01(a)) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) specifying each Subsidiary.


71

--------------------------------------------------------------------------------

(d)        Certificate of Accounting Firm – Defaults.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines).


(e)          [Reserved].


(f)         Certificate of Financial Officer – Swap Agreements.  Concurrently
with any delivery of financial statements under Section 8.01(a) and Section
8.01(b), a certificate of a Financial Officer, in form and substance
satisfactory to the Agent, setting forth as of the last Business Day of such
calendar month or fiscal year, a true and complete summary of all Swap
Agreements of each Debtor which includes the material terms thereof (including
the type, term and notional amounts or volumes) not listed on Schedule 7.20.


(g)        Certificate of Insurer – Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance reasonably satisfactory to the Agent, and,
if requested by the Agent or any Lender, all copies of the applicable policies.


(h)        Other Accounting Reports.  Promptly upon receipt thereof, a copy of
each other report or letter submitted to any Debtor by independent accountants
in connection with any annual, interim or special audit made by them of the
books of any such Debtor, and a copy of any response by such Debtor to such
letter or report.


(i)          SEC and Other Filings; Reports to Shareholders.  Promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent, the Borrower or any
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.


(j)           [Reserved].


(k)        Lists of Purchasers.  Concurrently with the delivery of any Reserve
Report to the Agent pursuant to Section 8.12, a list of all Persons purchasing
Hydrocarbons from any Debtor.


(l)          Notice of Sales of Oil and Gas Properties.  In the event any Debtor
intends to sell, transfer, assign or otherwise dispose of any Oil or Gas
Properties included in the most recently delivered Reserve Report (or any Equity
Interests in any Debtor owning interests in such Oil and Gas Properties), prior
written notice of such disposition, the price thereof, the anticipated date of
closing, and any other details thereof requested by the Agent or any Lender.


72

--------------------------------------------------------------------------------

(m)        Notice of Casualty Events.  Prompt written notice, and in any event
within three (3) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.


(n)         Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within thirty (30) days prior thereto) of any change
(i) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.


(o)        Production Report and Lease Operating Statements.  On or prior to the
20th Business Day after the end of each month, the Borrower shall deliver to the
Agent, a report setting forth, for each calendar month during the then-current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.


(p)         Notices of Certain Changes.  Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any of the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of any Debtor.


(q)         Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of any Debtor (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Agent may reasonably request.


(r)         Property Tax Receipts.  Not later than March 15th of each year,
receipts or other written evidence reasonably satisfactory to the Agent (it
being agreed and understood that independent third party verification shall not
be required to the extent that the Agent’s internal policies allow)
demonstrating the Borrower or the applicable Guarantor has paid in full all of
its property Tax obligations for the previous calendar year with respect to any
improved real Property subject to a Lien of the Security Instruments.


(s)          Material Permian Acreage.  Not later than five (5) Business Days
after the consummation of an acquisition of Material Permian Acreage by any
Debtor, written notice thereof, legal descriptions of the Properties acquired
thereby and such other details as may be reasonably requested by the Agent.


73

--------------------------------------------------------------------------------

(t)          Budget Update; Cash Reporting.


(i)          On or prior to the 20th Business Day after the end of each month,
the Borrower shall deliver to the Agent: (i) an updated Capital Expenditure
Budget including a report from a Financial Officer identifying and addressing
any variance of actual performance to the Capital Expenditure Budget for the
prior month and (ii) an updated accounts payable schedule as of the last day of
the immediately prior month.


(ii)        On each Friday following the end of each four-week period, beginning
on July 5, 2019 (each, a “Reporting Date”), the Borrower shall deliver to the
Agent an updated Budget (which shall each be satisfactory to the Agent and
subject to the Agent’s approval in its reasonable discretion; provided that the
Agent shall have five (5) Business Days to approve any revised Budget provided,
further, that if the Agent does not approve any updated Budget by the sixth
(6th) Business Day following receipt thereof, the previously delivered Budget
shall remain in effect for purposes of the variance testing covenant and
reporting).


(iii)        On each Friday immediately following each Reporting Date (such
date, the “Variance Testing Date”), the Borrower shall deliver to the Agent (in
form reasonably satisfactory to the Agent) a variance report tested as of the
most recent Reporting Date for the four-week period ending on such Reporting
Date (each such period, a “Variance Testing Period”) setting forth: (w) the
aggregate disbursements of the Debtors for line items other than capital
expenditures and aggregate receipts during the applicable Variance Testing
Period, (x) any variance (whether positive or negative, expressed as a
percentage) between the aggregate disbursements for line items other than
capital expenditures made during such Variance Testing Period by the Debtors
against the aggregate disbursements for line items other than capital
expenditures for the Testing Period set forth in the applicable Budget, (y) the
aggregate disbursements of the Debtors for capital expenditures during the
applicable Variance Testing Period, and (z) any variance (whether positive or
negative, expressed as a percentage) between the aggregate disbursements for
capital expenditures for the testing Period set forth in the applicable Budget.


(iv)        On the last day of each calendar week, the Borrower shall deliver to
the Agent, a variance report comparing the Debtors’ actual receipts and
disbursements for the prior calendar week and the prior four calendar weeks (on
a cumulative basis) with the projected receipts and disbursements for such week
and the prior four calendar weeks (on a cumulative basis) as reflected in the
applicable Budget for such weeks, which variance report shall include a report
from a Financial Officer of the Debtors identifying and addressing any variance
of actual performance to projected performance for the prior week.


Section 8.02       Notices of Material Events.  The Borrower will furnish to the
Agent and each Lender, promptly after the Borrower obtains knowledge thereof,
written notice of the following:


(a)          the occurrence of any Default;
74

--------------------------------------------------------------------------------

(b)        other than the Bankruptcy Cases, the filing or commencement of, or
the threat in writing of, any action, suit, investigation, arbitration or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Debtor, or any material adverse development in any action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), that, in either case, if adversely determined, could reasonably be
expected to result in liability in excess of $1,000,000 (not subject to the
automatic stay in the Bankruptcy Cases);


(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Debtors in an aggregate amount exceeding $1,000,000;


(d)        at least two (2) Business Days prior to filing (or such shorter
period as the Agent may agree), the Borrower shall use commercially reasonable
efforts to provide the Agent copies of all pleadings and motions (other than
“first day” motions and proposed orders, but including the Approved Plan of
Reorganization and any disclosure statement related thereto) to be filed by or
on behalf of the Borrower or any of the other Loan Parties with the Bankruptcy
Court in the Bankruptcy Cases, or to be distributed by or on behalf of the
Borrower or any of the other Loan Parties to any official committee appointed in
the Bankruptcy Cases, which such pleadings shall include the Agent as a notice
party;


(e)          on a timely basis as specified in any DIP Order, all notices
required to be given to all parties specified in such DIP Order, in the manner
specified therefor therein; and


(f)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


Section 8.03         Existence; Conduct of Business.  Each Debtor will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business and maintain, if necessary,
its qualification to do business in each other jurisdiction in which any of its
Oil and Gas Properties is located or the ownership of its Properties requires
such qualification, except where the failure to so qualify could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation, dissolution, sale or other
disposition permitted under Section 9.12.


Section 8.04       Payment of Obligations.  Each Debtor will pay its
obligations, including Tax liabilities of such Debtor before the same shall
become delinquent or in default, except (x) to the extent such payment is
excused by, or is otherwise prohibited by the provisions of the Bankruptcy Code
or order of the Bankruptcy Court and (y) where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Debtor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.


75

--------------------------------------------------------------------------------

Section 8.05         Performance of Obligations under Loan Documents.  Except to
the extent excused by the Bankruptcy Court or as a result of the filing of the
Bankruptcy Cases each Debtor will pay its Obligations in accordance with the
Loan Documents, and each Debtor will do and perform every act and discharge all
of the obligations to be performed and discharged by such Debtor under the Loan
Documents, including, without limitation, this Agreement, at the time or times
and in the manner specified.


Section 8.06         Operation and Maintenance of Properties.  Subject to any
necessary order or authorization of the Bankruptcy Court, each Debtor will:


(a)        operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;


(b)         keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all material
equipment, machinery and facilities;


(c)        promptly pay and discharge, or make reasonable and customary efforts
to cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;


(d)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards and in all material
respects, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties; and


(e)         to the extent a Debtor is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.


Section 8.07         Insurance.  Each Debtor will maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.  The loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Agent as its interests may appear and such policies shall name the Agent and the
Lenders as “additional insureds” and provide that the insurer will give at least
thirty (30) days prior notice of any cancellation to the Agent.


76

--------------------------------------------------------------------------------

Section 8.08         Books and Records; Inspection Rights.  Each Debtor will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  Each Debtor will permit any representatives designated by the Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.


Section 8.09         Compliance with Laws.  Subject to any necessary order or
authorization of the Bankruptcy Court, each Debtor will comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Subsidiaries’ Property.  Each Debtor will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Debtor and its
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.


Section 8.10         Environmental Matters.


(a)        Subject to any necessary order or authorization of the Bankruptcy
Court, each Debtor shall:  (i) comply, and shall cause its Properties and
operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release any oil, oil and gas waste, hazardous substance,
or solid waste on, under, about or from any of such Debtor’s or any other
Property to the extent caused by the Debtor’s operations except in compliance
with applicable Environmental Laws, the disposal or release of which could
reasonably be expected to have a Material Adverse Effect; (iii) timely obtain or
file all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Debtor’s
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from any of the Debtor’s Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; and (v) establish and implement such procedures
as may be reasonably necessary to continuously determine and assure that the
Debtor’s obligations under this Section 8.10(a) are timely and fully satisfied,
which failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.


77

--------------------------------------------------------------------------------

(b)         The Borrower will promptly, but in no event later than five (5) days
after the occurrence thereof, notify the Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against any
Debtor or its Properties of which the Borrower has knowledge in connection with
any Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully
covered by insurance, subject to normal deductibles.


(c)         Each Debtor will provide environmental audits and tests in
accordance with American Society of Testing Materials standards upon request by
the Agent and the Lenders (or as otherwise required to be obtained by the Agent
or the Lenders by any Governmental Authority), in connection with any future
acquisitions of Oil and Gas Properties or other material Properties.


Section 8.11         Further Assurances.


(a)        Each Debtor at its sole expense will promptly execute and deliver to
the Agent all such other documents, agreements and instruments reasonably
requested by the Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of such Debtor, as the case may
be, in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Agent, in connection therewith.  For the avoidance of doubt,
with respect to any fee-owned or easement real Property of the Borrower or any
Guarantor (other than oil and gas reserves), to the extent reflected in
Borrower’s midstream cash flow projections, upon the reasonable request of the
Agent, the Borrower shall, or shall cause such Guarantor to, promptly upon such
request, provide the Lenders with title insurance and, to the extent available
in the applicable jurisdiction, extended coverage insurance, covering its
interest in such real Property, in an amount equal to the purchase price of such
interest in real Property (or such other lesser amount as shall be reasonably
specified by the Agent), as well as an ALTA survey, which accurately depicts the
current condition thereof, together with a surveyor’s certificate.


(b)         The Borrower hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law.  A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Agent will promptly send the Borrower any
financing or continuation statements it files without the signature of the
Borrower or any other Guarantor and the Agent will promptly send the Borrower
the filing or recordation information with respect thereto.


78

--------------------------------------------------------------------------------

Section 8.12         Reserve Reports.


(a)          On or before March 1st and September 1st of each year, the Borrower
shall furnish to the Agent and the Lenders a Reserve Report as of the
immediately preceding December 31st or June 30th, as applicable.  The Reserve
Report as of December 31st of each year shall be prepared by one or more
independent petroleum engineers reasonably acceptable to the Agent and the June
30th Reserve Report of each year shall be prepared by or under the supervision
of the “Manager of Acquisitions and Planning” (or similarly titled position) of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding December 31st Reserve Report.


(b)          [Reserved].


(c)       With the delivery of each Reserve Report, the Borrower shall provide
to the Agent and the Lenders a certificate from a Responsible Officer certifying
that in all material respects:  (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct, (ii) each applicable Debtor owns good and defensible title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted by Section 9.03, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to their Oil and Gas Properties evaluated in such
Reserve Report that would require any Debtor to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their
Oil and Gas Properties have been sold since the Petition Date except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Oil and Gas Properties sold and in such detail as reasonably required by the
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report that the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.19 had such agreement been in effect on the
date hereof and (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the present value that such Mortgaged Properties
represent.


Section 8.13         Title Information.


(a)        On or before the delivery to the Agent and the Lenders of each
Reserve Report required by Section 8.12(a), to the extent requested by the
Agent, the Borrower will deliver title information in form and substance
acceptable to the Agent covering enough of the Oil and Gas Properties evaluated
by such Reserve Report that were not included in the immediately preceding
Reserve Report, so that the Agent shall have received together with title
information previously delivered to the Agent, satisfactory title information on
at least 80% of the total value of the Oil and Gas Properties evaluated by such
Reserve Report.


79

--------------------------------------------------------------------------------

(b)         If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within sixty (60) days of
notice from the Agent that title defects or exceptions exist with respect to
such additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Agent so that the Agent shall have
received, together with title information previously delivered to the Agent,
satisfactory title information on at least 80% of the value of the Oil and Gas
Properties evaluated by such Reserve Report.


Section 8.14         Additional Collateral; Additional Guarantors.


(a)         The Parent shall, and shall cause each other Debtor to, guarantee
the Obligations pursuant to the Loan Guarantee.  In connection with any such
guarantee, the Parent shall, or shall cause such Debtor to promptly, (A) execute
and deliver this Agreement or a joinder to this Agreement, in form and substance
reasonably acceptable to the Agent (the “Joinder Agreement”), and any other Loan
Document reasonably requested by the Agent, (B) pledge all of the Equity
Interests of such Debtor pursuant to a Security Instrument or other Loan
Document (including, without limitation, delivery of original stock
certificates, if any, evidencing the Equity Interests of such Debtor, together
with appropriate undated stock powers for each certificate duly executed in
blank by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Agent.


(b)         Notwithstanding the restrictions in Section 9.06, each Subsidiary of
a Loan Party now existing or created, acquired or coming into existence after
the date hereof, other than the Guarantors party hereto, shall promptly execute
and deliver to the Agent a Joinder Agreement and any Security Instrument or
other Loan Document (or joinder thereto) as may be required by the Agent. Such
Subsidiary shall, and the Parent shall cause such Subsidiary to, deliver to the
Agent, simultaneously with its delivery of such Joinder Agreement and any such
Security Instrument or other Loan Document (or joinder), (x) written evidence
reasonably satisfactory to the Agent that such Subsidiary has taken all
organizational action necessary to duly approve and authorize its execution,
delivery and performance of such Joinder Agreement (including under the Loan
Guarantee), any such Security Instrument and any other documents which it is
required to execute, and (y) such additional closing documents, certificates and
opinions of counsel as the Agent shall reasonably require.


Section 8.15        ERISA Compliance.  The Parent will promptly furnish, and
will cause each other Debtor and any ERISA Affiliate to promptly furnish, to the
Agent (a) promptly after the filing thereof with the United States Secretary of
Labor, the Internal Revenue Service or the PBGC, copies of each annual and other
report with respect to each Plan, if any, or any trust created thereunder, (b)
immediately upon becoming aware of the occurrence of any ERISA Event or of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer of the
Borrower, its Subsidiaries or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Parent, such applicable Debtor or
the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (c) immediately upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan.  With respect to each Plan, if
any (other than a Multiemployer Plan), the Parent will, and the Parent will
cause each other Debtor and its ERISA Affiliates to, (i) satisfy in full and in
a timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.


80

--------------------------------------------------------------------------------

Section 8.16         [Reserved].


Section 8.17         [Reserved].


Section 8.18       Use of Proceeds.  The proceeds of the Loans and Letters of
Credit shall be used (a) to pay related transaction costs, fees and expenses;
(b) to provide working capital and for other general corporate purposes of the
Debtors in accordance with the Budget; (c) to make adequate protection payments
as authorized by the Bankruptcy Court in the Interim Order or the Final Order,
as applicable; (d) to pay obligations arising from or related to the Carve-Out;
(e) to pay restructuring costs incurred in connection with the Bankruptcy Cases;
and (f) in the case of the Refinancing Facility, to refinance amounts
outstanding under the Existing Credit Agreement, pursuant to the terms set forth
in Article II.  The Borrower and the other Loan Parties are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.


Section 8.19         [Reserved].


Section 8.20         [Reserved].


Section 8.21        Affirmative Covenants of the Parent Guarantors.  Each of the
Parent Guarantors hereby covenants and agrees to comply with each of the
covenants set forth in Section 8.03, Section 8.04, Section 8.05, Section 8.07,
Section 8.08, Section 8.09, Section 8.10, Section 8.11 and Section 8.15, as if
each reference to “the Borrower” therein were a reference to “such Parent
Guarantor”.


Section 8.22         [Reserved].


Section 8.23        Delivery of Proposed DIP Orders.  The Borrower will deliver
to the Agent, as soon as practicable in advance of filing with the Bankruptcy
Court, (i) the proposed DIP Orders (which must be in form and substance
satisfactory to the Agent) and (ii) the Approved Plan of Reorganization,
including any proposed disclosure statement related to such Approved Plan of
Reorganization.


81

--------------------------------------------------------------------------------

Section 8.24       Cash Management. Each Debtor shall maintain their cash
management system as it existed prior to the Petition Date for the benefit of
the entire DIP Facility, with any changes made pursuant to an order of the
Bankruptcy Court.


ARTICLE IX
NEGATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower (and each Parent Guarantor, in the case of Section
9.01, Section 9.04(a), Section 9.21, Section 9.22 and Section 9.23) covenants
and agrees with the Lenders that:


Section 9.01         Financial Covenants.


(a)         Variance Testing Period.  The Debtors shall not allow, during any
Variance Testing Period, the Debtors’ actual cash expenses and disbursements
during such Variance Testing Period to be more than 115% of the projected cash
expenses and disbursements for such Variance Testing Period, as set forth in the
Budget (the “Permitted Variance”), provided that the cash expenses and
disbursements considered for determining compliance with this covenant shall
exclude (i) disbursements and expenses in respect of professional fees incurred
in the Bankruptcy Cases during such Variance Testing Period, (ii) the Upfront
Fees payable to the RBL Lenders, as set forth in the Exit Term Sheet (as defined
in the Final Order), and (iii) disbursements owed to third parties on account of
royalty interests and working interests and provided, further that the Debtors
may carry forward budgeted but unused disbursements set forth in the Budget for
a Variance Testing Period for use during the immediately succeeding Variance
Testing Period.


Section 9.02         Debt.  No Debtor will incur, create, assume or suffer to
exist any Debt, except:


(a)          the Obligations;


(b)         accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which are not
greater than ninety (90) days past the date of invoice or delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;


(c)         unsecured intercompany Debt between Debtors to the extent permitted
by Section 9.05; provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than a Debtor, and, provided further,
that any such Debt owed by a Debtor shall be subordinated to the Obligations on
terms satisfactory to the Agent, including as set forth in the Loan Guarantee;


82

--------------------------------------------------------------------------------

(d)          endorsements of negotiable instruments for collection in the
ordinary course of business;


(e)          debt of the Debtors under Capital Leases entered into prior to the
Petition Date and set forth on Schedule 9.02(e) hereto;


(f)          to the extent set forth on Schedule 9.02(f), Debt of the Debtors in
existence on the Petition Date in respect of performance, bid, surety or similar
bonds or surety obligations for the account of the Debtors, in each case, to the
extent required by any Governmental Requirements applicable to the Debtors and
otherwise in connection with the operation of the Oil and Gas Properties of the
Debtors, together with all replacements, extensions and renewals thereof made in
the ordinary course of business;


(g)          (i) the Existing Senior Indentures, (ii) the Existing Second Lien
Loan Documents and (iii) the Existing Obligations; and


(h)          Debt for borrowed money outstanding on the Petition Date and set
forth on Schedule 9.02(e) hereto.


Section 9.03       Liens.  No Debtor will create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:


(a)          Liens securing the payment of any Obligations;


(b)         (i) Excepted Liens on any Property of the Debtors, (ii) Excepted
Liens on any Property (other than the Parent’s right, title and interest in, and
to, any and all Equity Interests issued by any of the direct or indirect
Subsidiaries of the Parent) of the Parent and (iii) inchoate Tax Liens on the
Parent’s right, title and interest in, and to, any and all Equity Interests
issued by any of the direct or indirect Subsidiaries of the Parent;


(c)         Liens on any Property of the Debtors securing Debt arising in
respect of Capital Leases so long as such Debt is permitted under Section
9.02(e); provided that such Liens attach only to the assets acquired with the
proceeds of such Debt and do not cover any Hydrocarbon Interests or Equity
Interests in Persons owning direct or indirect interests in Hydrocarbon
Interests);


(d)         Liens on any Property of the Debtors existing on the Petition Date
and set forth on Schedule 9.03(d); provided that (i) no such Lien shall at any
time be extended to cover any additional Property not subject thereto on the
Petition Date and (ii) the principal amount of the Debt secured by such Liens
shall not be extended, renewed, refunded or refinanced;


(e)          Liens securing Existing Obligations; provided that such Liens are
subject to the terms and conditions of the DIP Order;


(f)          Liens securing obligations under the Existing Second Lien Loan and
the other Existing Second Lien Loan Documents; provided that such Liens are
subject to the terms and conditions of the DIP Order; and


83

--------------------------------------------------------------------------------

(g)          Adequate Protection Liens.


Section 9.04         Dividends, Distributions and Redemptions.


(a)         Dividends and Distributions.  The Debtors will not declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, return
any capital to its stockholders or make any distribution of their Property to
their respective Equity Interest holders, except the Debtors (other than Parent)
may declare and pay dividends or distributions ratably with respect to their
Equity Interests.


(b)        Prepayments, Redemptions of Existing Obligations, Existing Second
Lien Loans; Certain Amendments.  The Debtors will not make any Redemption or any
other prepayments of principal, interest or payment of fees on, or in connection
with, the Existing Loan Documents or the Existing Second Lien Loan Documents, in
each case, other than payments expressly provided for herein or pursuant to
orders entered upon pleadings in form and substance reasonably satisfactory to
the Agent. No Debtor shall consent to any amendment, supplement, waiver or other
modification of the terms or provisions contained in any of (i) the Existing
Second Lien Loan Documents, (ii) the Existing Loan Documents or (iii) any other
Debt for borrowed money.


(c)          [Reserved].


Section 9.05        Investments, Loans and Advances.  No Debtor will make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:


(a)          Investments in all of the Debtors and Binger in existence on the
Interim Facility Effective Date and set forth in Schedule 9.05(a);


(b)          Investments of the Debtors reflected in the Financial Statements;


(c)          Investments of the Debtors in the form of accounts receivable
arising in the ordinary course of business;


(d)          Investments of the Debtors in the form of direct obligations of the
United States or any agency thereof, or obligations guaranteed by the United
States or any agency thereof, in each case maturing within one year from the
date of creation thereof;


(e)          Investments of the Debtors in the form of commercial paper maturing
within one year from the date of creation thereof rated in the highest grade by
S&P or Moody’s;


(f)         Investments of the Debtors in the form of deposits maturing within
one year from the date of creation thereof with, including certificates of
deposit issued by, any Lender or any office located in the United States of any
other bank or trust company which is organized under the laws of the United
States or any state thereof, has capital, surplus and undivided profits
aggregating at least $250,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and has a short term deposit rating of
no lower than A2 or P2, as such rating is set forth from time to time, by S&P or
Moody’s, respectively;


84

--------------------------------------------------------------------------------

(g)        Investments of the Debtors in the form of deposits in money market
funds investing exclusively in Investments described in Section 9.05(d), Section
9.05(e) or Section 9.05(f);


(h)          Investments made by a Debtor in or to any other Debtor;


(i)         Investments made by the Debtors in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or
related to farm-out, farm-in, joint operating, joint venture or area of mutual
interest agreements, gathering systems, pipelines or other similar arrangements
which are usual and customary in the oil and gas exploration and production
business located within the geographic boundaries of the United States of
America, and only to the extent an Event of Default does not exist and the total
Revolving Credit Exposures would not exceed the Available Commitments as a
result of making such Investments;


(j)          Investments made by the Debtors in the form of loans or advances to
employees, officers or directors in the ordinary course of business of the
Debtors, in each case only as permitted by applicable law, including Section 402
of the Sarbanes Oxley Act of 2002, but in any event not to exceed $250,000 in
the aggregate at any time;


(k)        Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to any Debtor as a result of a bankruptcy or other insolvency proceeding
of the obligor in respect of such debts or upon the enforcement of any Lien in
favor of any Debtor; provided that the Borrower shall give the Agent prompt
written notice in the event that the aggregate amount of all investments held at
any one time under this Section 9.05(k) exceeds $250,000;


(l)           [Reserved]; and


(m)         Loans and advances made by the Borrower to the Parent to the extent
any such loan or advance (i) is made in lieu of a Restricted Payment permitted
pursuant to Section 9.04 or otherwise under this Agreement and (ii) if made as a
Restricted Payment, would be permitted pursuant to Section 9.04 or otherwise
under this Agreement.


Section 9.06        Nature of Business.  Subject to any restrictions arising on
account of the Debtors’ status as a “debtor” under the Bankruptcy Code and entry
of the DIP Order, no Debtor will allow any material change to be made (i) in the
character of its business as an independent oil and gas exploration and
production company or (ii) to the Debtor’s identity or corporate structure, the
jurisdiction in which such Person is incorporated or formed, or any
organizational documents of such Debtor. Debtors will not operate its business
outside the geographical boundaries of the United States.


Section 9.07         [Reserved].


85

--------------------------------------------------------------------------------

Section 9.08        Proceeds of Loans; OFAC.  The Borrower will not permit the
proceeds of the Loans to be used (i) for any purpose other than those permitted
by Section 8.18.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Agent, the Borrower will furnish to the Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.  No Debtor or its
respective directors, officers, employees, Affiliates and agents shall use,
directly or indirectly, the proceeds of any Borrowing or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
other Affiliate, joint venture partner or other Person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions by any Person (including any Person
participating in the transactions contemplated hereunder, whether as
underwriter, advisor lender, investor or otherwise).


Section 9.09         ERISA Compliance.  No Debtor will at any time:


(a)        engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Debtor or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code;


(b)         terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of any Debtor or any ERISA Affiliate to the PBGC;


(c)          fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, any Debtor or any ERISA Affiliate
is required to pay as contributions thereto;


(d)         permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan;


(e)          permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by any Debtor
or any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.  The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA;


(f)          contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan;


86

--------------------------------------------------------------------------------

(g)         acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
any Debtor or with respect to any ERISA Affiliate of any Debtor if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities;


(h)          incur, or permit any ERISA Affiliate to incur, a liability to or on
account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;


(i)          contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability; or


(j)          amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that any Debtor or any ERISA Affiliate is
required to provide security to such Plan under section 401(a)(29) of the Code.


Section 9.10       Sale or Discount of Receivables.  No Debtor will discount or
sell (with or without recourse) any of its notes receivable or accounts
receivable.


Section 9.11       Mergers, Divisions, Etc.  No Debtor will merge into or with
or consolidate with any other Person, or sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property (whether now owned or hereafter acquired) to any other
Person, or liquidate or dissolve or divide.


Section 9.12         Sale of Properties.  No Debtor will sell, assign, farm-out,
convey or otherwise transfer any Property except for:


(a)          the sale of Hydrocarbons in the ordinary course of business;


(b)        farmouts of undeveloped acreage and assignments in connection with
such farmouts with respect to which a Debtor retains an overriding royalty
interest above a 75% net revenue interest in such disposed Property;


(c)         the sale or transfer of equipment that is no longer necessary for
the business of such Debtor or is replaced by equipment of at least comparable
value and use;


(d)        if no Event of Default then exists or would result as a result
thereof, sales and other dispositions of Property (not otherwise permitted
above) having a fair market value not to exceed $1,000,000; and


87

--------------------------------------------------------------------------------

(e)          dispositions of any Property of any Debtor pursuant to an order of
the Bankruptcy Court; provided that such disposition shall be subject to the
prior consent of the Agent and the Majority Lenders.


Section 9.13       Environmental Matters.  No Debtor will violate or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.


Section 9.14        Transactions with Affiliates.  The Borrower will not enter
into any transaction, including, without limitation, any purchase, sale, or
lease or exchange of Property, with any non-Debtor Affiliate, other than
transactions or arrangements in place as of the Petition Date (including
contractual obligations in place at such time) or approved by the Bankruptcy
Court pursuant to an order in form and substance reasonably satisfactory to the
Agent and the Majority Lenders.


Section 9.15        Subsidiaries.  The Borrower shall have no Subsidiaries other
than Wholly-Owned Subsidiaries.  No Debtor will create or acquire any additional
Subsidiary.  No Debtor sell, assign or otherwise dispose of any Equity Interests
in any of its Subsidiaries.  The Borrower shall have no Foreign Subsidiaries.


Section 9.16      Negative Pledge Agreements; Dividend Restrictions.  No Debtor
will create, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement, any other Loan Document, the Existing
Loan Documents, the Existing Senior Indentures or the Existing Second Lien Loan
Documents) that in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the Agent
and the Lenders or the secure the Obligations, except restrictions imposed
pursuant to an agreement entered into in connection with a disposition permitted
under Section 9.12.


Section 9.17       Gas Imbalances, Take-or-Pay or Other Prepayments.  No Debtor
will allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of any Debtor that would require such Debtor to deliver,
in the aggregate, two percent (2%) or more of the monthly production of
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor.


88

--------------------------------------------------------------------------------

Section 9.18         Swap Agreements.  No Debtor will enter into any Swap
Agreements with any Person other than (a) Swap Agreements in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date such Swap Agreement is executed, 85%
of the reasonably anticipated projected production from Total Proved Reserves
(provided that proved developed non-producing and proved undeveloped reserves
shall not in the aggregate constitute more than 25% of Total Proved Reserves)
for each month during the period during which such Swap Agreement is in effect
for each of crude oil, natural gas and natural gas liquids, each calculated
separately (for purposes of the foregoing, natural gas liquids volumes may be
hedged directly or for crude oil volumes in a 2:1 ratio), for each of the next
five (5) succeeding calendar years, provided that upon the date any Debtor signs
a definitive acquisition agreement for any acquisition of Property or Equity
Interests of any Person not prohibited by this Agreement, Swap Agreements may be
entered into for 85% of the reasonably anticipated projected production from
Proved Developed Producing Properties the subject of such acquisition (provided
that should such acquisition fail to close within sixty (60) days of the date
the Debtor signing such definitive acquisition agreement, such Debtor shall
terminate or unwind such Swap Agreements entered into in respect of such
acquisition such that such Debtor is in compliance with clause (a)(ii) above),
excluding the effect of the provision for pending acquisitions, floor options
may be purchased limited to total notional volumes of all Swap Agreements and
puts options not exceeding 100% of projected production from Proved Developed
Producing Properties as described in (a)(ii) above, and (b) Swap Agreements in
respect of interest rates with an Approved Counterparty, which effectively
convert interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Debtors then in effect
effectively converting interest rates from floating to fixed) do not exceed 100%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate.  In no event shall any Swap
Agreement contain any requirement, agreement or covenant for any Debtor to post
collateral or margin to secure its obligations under such Swap Agreement or to
cover market exposures.


Section 9.19        Marketing Activities.  No Debtor will engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of the Debtors that any Debtor has the right to market pursuant to
joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business and (c) other contracts
for the purchase and/or sale of Hydrocarbons of third parties (i) which have
generally offsetting provisions (i.e., corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (ii) for
which appropriate credit support has been taken to alleviate the material credit
risks of the counterparty thereto.


Section 9.20         Accounting Changes.  No Debtor will (i) make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or (ii) change the fiscal year of any Debtor.


Section 9.21        New Accounts.  No Debtor will open or otherwise establish,
or deposit, credit or otherwise transfer any Cash Receipts, securities,
financial assets or any other property into, any Deposit Account, Securities
Account or Commodity Account other than (a) any Deposit Account, Securities
Account or Commodity Account in which the Agent has been granted a
first-priority perfected Lien and that, in each case, is subject to a Security
Instrument or (b) any Excluded Account (solely with respect to amounts referred
to in the definition thereof).


89

--------------------------------------------------------------------------------

Section 9.22        Volumetric Production Payment.  No Debtor will sell, grant,
issue or otherwise enter into any Volumetric Production Payment, forward sale
agreement or other sales of Hydrocarbons in place that would require any Debtor
to deliver Hydrocarbons at some future time without receipt by the Debtor of
full payment therefor at such future time or sale of royalty interests or
overriding royalty interests; provided however, without limiting the other
provisions of this Article IX, this Section 9.22 shall not limit the ability of
a Debtor to (i) enter into gas balancing arrangements, (ii) settle gas
imbalances and (iii) (A) perform on take or pay contracts, (B) deliver
Hydrocarbons in accordance with the terms of any Hydrocarbon Lease to a party
thereto, or (C) enter into midstream or marketing contracts in the ordinary
course of business for sale of Hydrocarbons, in the case of clauses (iii)(A),
(iii)(B) and (iii)(C), as and when produced.


Section 9.23       Passive Holding Company Status of Parent Guarantors.  Neither
of the Parent Guarantors shall engage in any operating or business activities or
other transactions other than (i) the ownership and/or acquisition of the Equity
Interests (other than Disqualified Capital Stock) of the Borrower or Legacy GP,
(ii) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (iii) to the extent
applicable, participating in tax, accounting and other administrative matters as
a member of the consolidated group of the Parent Guarantors and the Borrower and
(iv) the performance of its obligations under and in connection with the Loan
Documents, the Bankruptcy Cases, the Existing Loan Documents, the Existing
Second Lien Loan Documents and any documents relating to other Debt permitted
under Section 9.02.


Section 9.24        Negative Covenants of the Parent Guarantors.  Each of the
Parent Guarantors hereby covenants and agrees to comply with each of the
covenants set forth in Section 9.04(b), Section 9.09, Section 9.14, Section
9.16, and Section 9.21, as if each reference to “the Borrower” were a reference
to “such Parent Guarantor”.


Section 9.25         Key Employee Plans. No Debtor shall (a) enter into any key
employee retention plan and incentive plan, other than such plans in effect as
of the Petition Date or (b) amend or modify any existing key employee retention
plan and incentive plan, unless such plan, amendment or modification, as
applicable, is satisfactory to the Agent and Majority Lenders.


Section 9.26         [Reserved].


Section 9.27         Superpriority Claims. No Debtor will create or permit to
exist any Superpriority Claim other than Superpriority Claims permitted by the
DIP Orders and the orders approving the “first day” motions in respect of the
Bankruptcy Cases.


Section 9.28        Bankruptcy Orders. No Debtor will (a) obtain or seek to
obtain any stay from the Bankruptcy Court on the exercise of the Agent’s or any
Lender’s remedies hereunder or under any other Loan Document, except as
specifically provided in the DIP Order, (b) seek to change or otherwise modify
any DIP Order or other order in the Bankruptcy Court with respect to the DIP
Facility or (c) without the consent of the Majority Lenders, propose, file,
consent, solicit votes with respect to or support any chapter 11 plan or debtor
in possession financing unless (i) such plan or financing would, on the date of
effectiveness, pay in full in cash all Obligations or (ii) such plan is an
Approved Plan of Reorganization.


90

--------------------------------------------------------------------------------

ARTICLE X
EVENTS OF DEFAULT; REMEDIES


Section 10.01       Events of Default.  One or more of the following events
shall constitute an “Event of Default”:


(a)         the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;


(c)         any representation or warranty made or deemed made by or on behalf
of any Debtor in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect when made or deemed
made;


(d)          any Debtor shall fail to observe or perform any covenant, condition
or agreement contained in Section 8.01(m), Section 8.01(n), Section 8.02,
Section 8.03 or in Article IX;


(e)         any Debtor shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in Section
10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and
such failure shall continue unremedied for a period of thirty (30) days after
the earlier to occur of (i) notice thereof from the Agent to the Borrower (which
notice will be given at the request of any Lender) or (ii) a Responsible Officer
of any Debtor otherwise becoming aware of such default;


(f)          any event or condition occurs that results in any Material
Indebtedness incurred on or after the Petition Date becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require any Debtor to make an offer in respect thereof;


(g)        the Loan Documents shall not have been executed and delivered by the
Debtors, the Agent and the Lenders within five (5) business days after the date
of entry of the Interim Order (or shall not have been filed with, and approved
by, the Bankruptcy Court within the times specified and otherwise in accordance
with the Interim Order);


(h)          dismissal of the Bankruptcy Cases or conversion of the Bankruptcy
Cases to a Chapter 7 case;


91

--------------------------------------------------------------------------------

(i)          appointment of a Chapter 11 trustee, a responsible officer or an
examiner with enlarged powers (beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code) relating to the operation of the business of any
Loan Party in the Bankruptcy Case;


(j)         the Bankruptcy Court’s granting of any superpriority claim or lien
on the Collateral which is pari passu with or senior to the Superpriority Claims
or Liens of the Lenders in the Bankruptcy Case;


(k)         failure of the Final Order to be entered within thirty-five (35)
days (or a later date consented to by the Agent and the Majority Lenders) after
entry of the Interim Order;


(l)          failure of the Interim Order or Final Order to be in full force and
effect, including by the entry of an order reversing, amending, supplementing,
staying for a period in excess of five (5) days, vacating or otherwise modifying
the Interim Order or Final Order in a manner that is adverse to the Agent or the
Lenders;


(m)        after entry of the Final Order, the entry of any final order in the
Bankruptcy Case charging any of the Collateral, including under Section 506(c)
or Section 552(b) of the Bankruptcy Code, or the commencement of any action by
any Loan Party which is adverse to the Lenders or their rights and remedies
under the DIP Facility in the Bankruptcy Case;


(n)          reversal or modification of the Refinancing Facility by the
Bankruptcy Court;


(o)          failure of any Loan Party to comply with the terms of the
applicable DIP Order;


(p)          entry of a final order by the Bankruptcy Court terminating the use
of cash collateral;


(q)         payment by any Loan Party (by way of adequate protection or
otherwise) of any principal or interest or other amount on account of any
prepetition Debt or payables (other than as agreed herein or pursuant to the
consent of the Required Lenders) or as described in the Interim Order, the Final
Order or pursuant to any orders approving any “first day” motions;


(r)          entry of an order or orders granting relief from any stay of
proceeding (including, without limitation, the automatic stay) so as to allow a
third party or third parties to proceed against any assets of any Loan Party
having a value, individually or in the aggregate, in excess of $1,000,000 or to
permit other actions that would have a Material Adverse Effect on any Loan Party
or its estate;


92

--------------------------------------------------------------------------------

(s)          if (i) the Existing Intercreditor Agreement shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against the Borrower, any party thereto or any holder of the liens subordinated
thereby, or shall be repudiated by any of them, or be amended, modified or
supplemented to cause the liens securing the obligations of the Existing Second
Lien Credit Agreement to be senior or pari passu in priority to the liens
securing the obligations under the Existing Credit Agreement, (ii) the Borrower
takes any action inconsistent with the terms of the Existing Intercreditor
Agreement (other than in connection with an Approved Plan of Reorganization
reasonably acceptable to the Required Lenders), (iii) any Person bound by the
Existing Intercreditor Agreement takes any action inconsistent with the terms
thereof and the Borrower shall fail to promptly take all actions necessary to
oppose such action or (iv) any order of any court of competent jurisdiction is
granted which is materially inconsistent with the terms of the Existing
Intercreditor Agreement;


(t)          (i) subject to Section 12.02(c), unless otherwise agreed by the
Required Lenders or pursuant to the terms of the DIP Orders, the filing or
confirmation of an Approved Plan of Reorganization that does not provide for
termination of the Commitments under the DIP Facility and, except as may be
provided herein with respect to the Refinanced Loans, including under Section
2.01(b), payment in full in cash of all Obligations under the Loan Documents
owed to the Lenders in respect of the DIP Facility on the effective date of such
Approved Plan of Reorganization, or (ii) if any Debtor shall seek, support, or
fail to contest in good faith the filing or confirmation of any plan of
reorganization other than the Approved Plan of Reorganization;


(u)          failure to satisfy any of the Chapter 11 Milestones in accordance
with the terms relating to such Chapter 11 Milestone;


(v)         (i) the entry of the Interim Order shall have not occurred on or
prior to the date that is five (5) days after the Petition Date, (ii) the entry
of the Final Order shall have not occurred prior to or on the date that is
thirty-five (35) days (or a later date consented to by the Agent and the
Majority Lenders) after entry of the Interim Order or (iii) the entry of an
order reversing, amending, supplementing, staying for a period in excess of five
(5) days, vacating or otherwise modifying the Interim Order or Final Order in a
manner that is adverse to the Agent or the Lenders;


(w)         with respect to the Debtors (i) one or more judgments for the
payment of money in an aggregate amount in excess of $5,000,000 (to the extent
not covered by independent third party insurance provided by insurers of the
highest claims paying rating or financial strength as to which the insurer does
not dispute coverage and is not subject to an insolvency proceeding) or (ii) any
one or more non-monetary judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, shall be
rendered against any Debtor or any combination thereof; and, in case of each of
clause (i) or (ii), the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Debtor to enforce any such judgment, and unless, with respect
to any of the foregoing, the same shall be effectively stayed pursuant to the
Bankruptcy Code;


(x)         the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against a Debtor party thereto or shall be repudiated by them, or cease to
create a valid and perfected Lien of the priority required thereby on any of the
Collateral purported to be covered thereby, or any Debtor shall so state in
writing, or any Loan Party shall contest the validity or perfection of the Liens
and security interests securing the Obligations;


93

--------------------------------------------------------------------------------

(y)        an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of any Debtor in
an aggregate amount exceeding $2,000,000 in any year; and


(z)          any Change in Control shall occur.


Section 10.02       Remedies.


(a)          In the case of an Event of Default, subject in all respects to the
Carve Out, (i) the Agent may, and at the request of the Majority Lenders, shall
(A) deliver a notice to the Borrower of the Event of Default, (B) declare the
termination, reduction, or restriction of the Commitments, and thereupon the
Commitments shall be terminated, reduced, or restricted immediately unless and
until the Majority Lenders and the Agent shall reinstate the same in writing,
(C) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations), shall become due and payable
immediately, in each case, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which are hereby waived by each Loan Party, (D) declare a termination, reduction
or restriction on the ability of the Loan Parties to use any cash collateral
(other than as set forth in clause (iii) below) (E) terminate the DIP Facility
and (F) charge the Default Rate (each of clauses (A) through (F) above, a
“Termination Declaration” and the earliest date to occur of any such Termination
Declaration, the “Termination Declaration Date”), in each case of clauses (A)
through (F) above, without first obtaining relief from the automatic stay under
section 362 of the Bankruptcy Code; (ii) five (5) Business Days after the
Termination Declaration Date, the Loan Parties and/or any Committee shall be
permitted to seek an emergency hearing before the Bankruptcy Court (which they
shall seek on an expedited basis) solely to determine whether an Event of
Default has occurred, provided, however, that (1) if the Loan Parties seek an
expedited emergency hearing within five (5) Business Days, until such time the
Bankruptcy Court has entered an order ruling on whether an Event of Default has
occurred, the Agent shall not be permitted to exercise its rights and remedies
with respect to such Termination Declaration or such Events of Default, and (2)
if the Loan Parties and any Committee do not seek an expedited emergency hearing
within five (5) Business Days after the Termination Declaration Date, the Agent
shall be entitled to exercise all rights and remedies provided for in the Loan
Documents with respect to such Termination Declaration, including the right to
foreclose on, or otherwise exercise its rights with respect to all or any
portion of the Collateral, including by applying the proceeds thereof to the
Obligations; and (iii) the Loan Parties shall not be permitted to use any
proceeds of the Loans, or any other cash collateral, except in accordance with
the Budget (subject to the Permitted Variances).


(b)          In the case of the occurrence of an Event of Default, the Agent and
the Lenders will have all other rights and remedies available at law and equity.


94

--------------------------------------------------------------------------------

(c)          All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:


(i)          first, to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Agent in
its capacity as such;


(ii)      second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;


(iii)      third, pro rata to payment of (i) accrued and unpaid interest on the
New Money Loans and LC Disbursements, (ii) accrued and unpaid interest on the
Refinanced Loans, (iii) fees on each Letter of Credit and (iv) other accrued and
unpaid interest included in the Obligations;


(iv)        fourth, pro rata to (i) payment of principal outstanding on the New
Money Loans, (ii) payment of principal outstanding on the Refinanced Loans,
(iii) Secured Swap Obligations owing to Secured Swap Parties, (iv) Secured Cash
Management Obligations owing to Secured Cash Management Providers, and (v) to
serve as cash collateral to be held by the Agent to secure the LC Exposure;


(v)          fifth, pro rata to any other Obligations; and


(vi)       sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be held as required by the Bankruptcy
Court and/or any other Governmental Requirement.


Notwithstanding the foregoing, Secured Cash Management Obligations arising under
any Secured Cash Management Agreement shall be excluded from the application
described above if the Agent has not received written notice thereof, together
with such supporting documentation as the Agent may request, from the applicable
Secured Cash Management Provider. Each Secured Cash Management Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of Article XI hereof for itself
and its Affiliates as if a “Lender” party hereto.


Section 10.03     Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to production and all proceeds attributable thereto which may be
produced from or allocated to the Mortgaged Property.  The Security Instruments
further provide in general for the application of such proceeds to the
satisfaction of the Obligations and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in such Security
Instruments, except after the occurrence and during the continuance of an Event
of Default, (a) the Agent and the Lenders agree that they will neither notify
the purchaser or purchasers of such production nor take any other action to
cause such proceeds to be remitted to the Agent or the Lenders, but the Lenders
will instead permit such proceeds to be paid to the Debtors and (b) the Lenders
hereby authorize the Agent to take such actions as may be necessary to cause
such proceeds to be paid to the Debtors.


95

--------------------------------------------------------------------------------

ARTICLE XI
THE AGENTS


Section 11.01     Appointment; Powers.  Each of the Lenders and each Issuing
Bank hereby irrevocably appoints the Agent as its agent and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto.


Section 11.02      Duties and Obligations of Agent.  The Agent shall have no
duties or obligations except those expressly set forth in the Loan Documents. 
Without limiting the generality of the foregoing, (a) the Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Agent shall have no duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity.  The Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Debtors or any other obligor or guarantor, or (vii) any failure by the Borrower
or any other Person (other than itself) to perform any of its obligations
hereunder or under any other Loan Document or the performance or observance of
any covenants, agreements or other terms or conditions set forth herein or
therein.  For purposes of determining compliance with the conditions specified
in Article VI, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Agent shall have received written notice from such Lender
prior to the proposed closing date specifying its objection thereto.


96

--------------------------------------------------------------------------------

Section 11.03      Action by Agent.  The Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise in writing as directed by the Majority
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) and in all cases the Agent
shall be fully justified in failing or refusing to act hereunder or under any
other Loan Documents unless it shall (a) receive written instructions from the
Majority Lenders, the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Agent shall be binding on
all of the Lenders.  If a Default has occurred and is continuing, then the Agent
shall take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in
this Section 11.03, provided that, unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interests of the Lenders.  In no event,
however, shall the Agent be required to take any action which exposes the Agent
to personal liability or which is contrary to this Agreement, the Loan Documents
or applicable law.  The Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders or the
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02), and otherwise the Agent
shall not be liable for any action taken or not taken by it hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith INCLUDING
ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment.


Section 11.04     Reliance by Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower, the Lenders and each
Issuing Bank hereby waives the right to dispute the Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Agent.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Agent.


Section 11.05     Subagents.  The Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Agent.  The Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.


97

--------------------------------------------------------------------------------

Section 11.06      Resignation or Removal of Agent.  Subject to the appointment
and acceptance of a successor Agent as provided in this Section 11.06, the Agent
may resign at any time by notifying the Lenders, each Issuing Bank and the
Borrower, and the Agent may be removed at any time with or without cause by the
Majority Lenders.  Upon any such resignation or removal, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation or removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders and each Issuing Bank, appoint a
successor Agent.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.


Section 11.07       Agent and Lenders.  Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Debtor or other Affiliate thereof as if it were
not an Agent hereunder.


Section 11.08       No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Agent, any other Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.  The
Agents shall not be required to keep themselves informed as to the performance
or observance by any Debtor of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Debtors.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent
hereunder, no Agent nor the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Orrick, Herrington & Sutcliffe LLP is
acting in this transaction as special counsel to the Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document. 
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.


98

--------------------------------------------------------------------------------

Section 11.09      Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or other judicial proceeding relative
to any Debtor, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agent under Section 12.03) allowed in such
judicial proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Section 12.03.


Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any chapter 11 plan,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Agent to vote in respect of the claim of any
Lender in any such proceeding.


Section 11.10      Authority of Agent to Release Collateral and Liens.  Each
Lender and each Issuing Bank hereby authorizes the Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents.  Each Lender and each Issuing Bank hereby authorizes the Agent
to execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.


99

--------------------------------------------------------------------------------

Section 11.11      Secured Cash Management Agreements.  No Secured Cash
Management Provider that obtains the benefits of Section 10.02(c), any Loan
Guarantee or any Collateral by virtue of the provisions hereof or of any Loan
Guarantee, any Security Instrument or any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements unless the
Agent has received written notice of such Obligations, together with such
supporting documentation as the Agent may request, from the applicable Secured
Cash Management Provider.


Section 11.12    The Arranger.  The Arranger shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its duties, responsibilities and liabilities in its
capacity as a Lender hereunder to the extent it is a party to this Agreement as
a Lender.


ARTICLE XII
MISCELLANEOUS


Section 12.01       Notices.


(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


(i)          if to any Loan Party, to the Borrower at


Legacy Reserves LP
303 West Wall Street, Suite 1800
Midland, Texas  79701
Attention:  Robert Norris
Email:  rnorris@legacyreserves.com
Phone:  432-689-5217


with a copy to


Legacy Reserves LP
303 West Wall Street, Suite 1800
Midland, Texas  79701
Attention: Bert Ferrara
Email:  bferrara@legacyreserves.com
Phone: 432-221-6363


100

--------------------------------------------------------------------------------

(ii)          if to the Agent, to it at


Wells Fargo Bank, National Association
1000 Louisiana Street, 9th Floor
Houston, Texas 77002
Attention: Brett Steele, Director
Facsimile: 713-319-1920
Email: Brett.A.Steele@wellsfargo.com


(iii)       if to any other Lender, in its capacity as such, or any other Lender
in its capacity as an Issuing Bank, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.


(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Agent and the applicable Lender.  The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


Section 12.02       Waivers; Amendments.


(a)          No failure on the part of the Agent, any other Agent, any Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Agent, each
other Agent, each Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any other Agent, any Lender or any Issuing Bank may have had notice
or knowledge of such Default at the time.


101

--------------------------------------------------------------------------------

(b)          Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Agent with the consent of
the Majority Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender; (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby; (iii) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan or LC Disbursement, or
any interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date or the
Maturity Date without the written consent of each Lender affected thereby; (iv)
change Section 4.01(b) or Section 4.01(c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender; (v) waive or amend Section 3.04(c), Section 6.01, Section 6.02, Section
8.14, Section 10.02(c), Section 12.14 or any provisions of this Section 12.02(b)
or change the definition of the terms “Domestic Subsidiary”, “Foreign
Subsidiary”, “Material Domestic Subsidiary” or “Subsidiary”, without the written
consent of each Lender (other than a Defaulting Lender); provided, further, that
any waiver or amendment to the terms of Section 12.14 or this proviso in this
Section 12.02(b)(v) shall also require the written consent of each Secured Swap
Party (unless such Secured Swap Party is a Defaulting Lender), and any amendment
or waiver to the terms of Section 10.02(c) shall also require the written
consent of each Secured Swap Party adversely affected thereby; (vi) amend or
otherwise modify any Security Instrument in a manner that results in the Secured
Swap Obligations secured by such Security Instrument no longer being secured
thereby on an equal and ratable basis with the principal of the Loans, or amend
or otherwise change the definition of “Secured Swap Agreement,” “Secured Swap
Obligations” or “Secured Swap Party” without the written consent of each Secured
Swap Party adversely affected thereby; (vii) release any Guarantor, release all
or substantially all of the collateral (other than as provided in Section
11.10), or reduce the percentage set forth in Section 8.13 to be less than 80%,
without the written consent of each Lender (other than a Defaulting Lender); or
(viii) change any of the provisions of this Section 12.02(b) or the definitions
of “Required Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than a Defaulting Lender);
provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agent, any other Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Agent, such other Agent or the Issuing Bank, as the case may be and (B)
nothing in this Section 12.02 shall cause any waiver, amendment, modification or
consent to (1) any fee letter between the Borrower and any Lender or the Agent
or the Issuing Bank to require the consent of the Majority Lenders, (2) any
Letter of Credit Agreements between the Borrower or any Subsidiary of the
Borrower and the Issuing Bank to require the consent of the Majority Lenders,
(3) any Letter of Credit issued by the Issuing Bank pursuant to the terms of
this Agreement to require the consent of the Majority Lenders except as
specifically required by Section 2.08, or (4) any Secured Cash Management
Agreement to require the consent of the Majority Lenders.  Notwithstanding the
foregoing, (A) any supplement to Schedule 7.14 (Subsidiaries) shall be effective
simply by delivering to the Agent a supplemental schedule clearly marked as such
and, upon receipt, the Agent will promptly deliver a copy thereof to the
Lenders, (B) any Security Instrument may be supplemented to add additional
collateral or join additional Persons as Guarantors with the consent of the
Agent, and (C) the Borrower and the Agent may amend this Agreement or any other
Loan Document without the consent of the Lenders in order to correct, amend or
cure any ambiguity, inconsistency or defect or correct any typographical error
or other manifest error in any Loan Document.


102

--------------------------------------------------------------------------------

(c)          Anything herein to the contrary notwithstanding, if the Debtors’
proposed plan of reorganization (“Proposed Plan”) provides for (in whole or in
part) the refinancing of the Refinanced Loans and the Existing Obligations on
the effective date of an Approved Plan of Reorganization in lieu of repayment in
full in cash of the Refinanced Loans and the Existing Obligations, then, if such
Proposed Plan has been accepted by a class consisting solely of the Existing
Lenders, then the holders of not less than 66 2/3% of the Refinanced Loans (the
“Required Refinanced Lenders”) may (without the consent of any other Refinanced
Lenders or the Agent) agree on behalf of all Refinanced Lenders that the full
amount of the Refinanced Loans will not be required to be repaid in cash on the
Maturity Date, but instead shall be treated in any manner approved by the
Required Refinanced Lenders.  No amendment or waiver shall, unless signed by all
Refinanced Lenders, amend this clause (c) or change the definition of the term
Required Refinanced Lenders or the percentage of Refinanced Lenders which shall
be required for Refinanced Lenders to take any action hereunder, in each case
without the consent of all Refinanced Lenders.


Section 12.03       Expenses, Indemnity; Damage Waiver.


(a)         The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses and, in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration (both before and after the execution
hereof and including advice of counsel to the Agent as to the rights and duties
of the Agent and the Lenders with respect thereto) of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of or consents
related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
costs, expenses, Taxes, assessments and other charges incurred by any Agent or
any Lender in connection with any filing, registration, recording or perfection
of any security interest contemplated by this Agreement or any Security
Instrument or any other document referred to therein, (iii) all reasonable
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank or any demand for payment thereunder, (iv) all out-of-pocket
expenses incurred by any Agent, any Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for any Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (v) all reasonable out-of-pocket fees,
charges and expenses of one special bankruptcy counsel for each Secured Swap
Party in connection with the structuring and preparation of any Secured Swap
Agreement to be entered into after the Petition Date.


103

--------------------------------------------------------------------------------

(b)       THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, EACH ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF ANY DEBTOR TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii)
ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT
OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv)
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF
CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER
PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE DEBTORS
BY THE DEBTORS, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE DEBTORS OR ANY OF THEIR PROPERTIES,
INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY ANY DEBTOR WITH
ANY ENVIRONMENTAL LAW APPLICABLE TO ANY SUCH DEBTOR, (x) THE PAST OWNERSHIP BY
ANY DEBTOR OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON ANY OF ITS PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE ANY DEBTOR OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY ANY DEBTOR, (xii) ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO ANY DEBTOR, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


104

--------------------------------------------------------------------------------

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to any Agent, the Arranger or any Issuing Bank under Section
12.03(a) or (b), each Lender severally agrees to pay to such Agent, the Arranger
or such Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or such
Issuing Bank in its capacity as such.


(d)         To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.


(e)          All amounts due under this Section 12.03 shall be payable within
ten (10) Business Days of written demand therefor.


105

--------------------------------------------------------------------------------

Section 12.04       Successors and Assigns.


(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) neither the Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender, not to be
unreasonably withheld or delayed (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void), (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 12.04; provided that any such assignment or
participation must comply with any restrictions on assignments or
participations, as applicable, as agreed to by the transferring lender in any
restructuring support agreement and (iii) no Lender may assign to the Borrower,
an Affiliate of the Borrower, a Defaulting Lender or an Affiliate of a
Defaulting Lender all or any portion of such Lender’s rights and obligations
under this Agreement or all or any portion of its Commitments or the Loans owing
to it hereunder.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, each Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)          (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Agent, provided that no
consent of the Agent shall be required for an assignment to an assignee that is
a Lender or any Affiliate of a Lender, immediately prior to giving effect to
such assignment.


(ii)          Assignments shall be subject to the following additional
conditions:


(A)         Subject to clause (C) below, except in the case of an assignment to
a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, as applicable, the amount
of the Commitment or Loans, as applicable, of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent) shall not be less
than $5,000,000 (or a lesser amount if the assigning Lender’s outstanding
Commitment or Loans, as applicable, amounts to less than $5,000,000);


(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;


(C)          each assignment of any Lender’s Commitment and/or New Money Loan
(including any portion thereof) shall include an assignment in the same
proportion of such Lenders’ Refinanced Loans;


(D)          the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;


106

--------------------------------------------------------------------------------

(E)          the assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire; and


(F)          no such assignment shall be made to the Borrower, any Affiliate of
the Borrower, a Defaulting Lender (or any entity who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender), any Affiliate of a Defaulting
Lender or a natural person.


(iii)        Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, and except in the case of an assignment to an Affiliate of a Lender,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).


(iv)      The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower, each Issuing Bank and each Lender.


(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
and any written consent to such assignment required by Section 12.04(b), the
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).


107

--------------------------------------------------------------------------------

(c)          (i) Any Lender may, without the consent of the Borrower the Agent
or any Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that (1) increase the commitment of such Participant, (2) reduces or forgives
any principal, interest or fees payable to such Participant, (3) extends the
Maturity Date or the date of payment of interest or fees on the Loans or
commitments with respect to such Participant, (4) release of all or
substantially all of the value of the Loan Guarantee or Collateral, and (5) any
adverse change to the superpriority status of the claims or liens on the
Collateral.  In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.03.  Subject to Section 12.04(c)(ii) the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b)
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.


(ii)         A Participant shall not be entitled to receive any greater payment
under Section 5.01 or Section 5.03 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.03 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
5.03(e) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). Any such Participant Register shall be available for inspection by
the Agent at any reasonable time and from time to time upon reasonable prior
notice; provided that the applicable Lender shall have no obligation to show
such Participant Register to the Borrower except to the extent such disclosure
is necessary to establish that such Loan, commitment, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


108

--------------------------------------------------------------------------------

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender,
and this Section 12.04(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 12.05       Survival; Revival; Reinstatement.


(a)         All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, any
other Agent, any Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.


(b)        To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Agent’s and the Lenders’ Liens, security interests, rights, powers and
remedies under this Agreement and each Loan Document shall continue in full
force and effect.  In such event, each Loan Document shall be automatically
reinstated and the Borrower shall take such action as may be reasonably
requested by the Agent and the Lenders to effect such reinstatement.


Section 12.06       Counterparts; Integration; Effectiveness.


(a)          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


109

--------------------------------------------------------------------------------

(b)        This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


(c)         Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


Section 12.07      Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


Section 12.08      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations Secured Swap Obligations) at any time owing
by such Lender or Affiliate to or for the credit or the account of any Debtor
against any of and all the obligations of the Debtors owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.


Section 12.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(a)         THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT OR THE NOTES.


110

--------------------------------------------------------------------------------

(b)         THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING
BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE BANKRUPTCY COURT AND IF THE BANKRUPTCY
COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF
TEXAS SITTING IN HOUSTON, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)        EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.


(d)      EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN, (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF
COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.


111

--------------------------------------------------------------------------------

Section 12.10       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 12.11       Confidentiality.  The Agent, each other Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Borrower or any of its Subsidiaries and their
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Agent, any other Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Debtors relating to any Debtor and its business,
other than any such information that is available to the Agent, any other Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries; provided that, in the case of
information received from the Borrower, or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


112

--------------------------------------------------------------------------------

Section 12.12       Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (a) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (b) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower).  All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Loans evidenced by the Notes until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law.  If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this Section
12.12.  To the extent that Chapter 303 of the Texas Finance Code is relevant for
the purpose of determining the Highest Lawful Rate applicable to a Lender, such
Lender elects to determine the applicable rate ceiling under such Chapter by the
weekly ceiling from time to time in effect.  Chapter 346 of the Texas Finance
Code does not apply to the Borrower’s obligations hereunder.


Section 12.13      EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”


113

--------------------------------------------------------------------------------

Section 12.14       Collateral Matters; Secured Swap Agreements; Secured Cash
Management Agreements.  The benefit of the Security Instruments and the other
Loan Documents and of the provisions of this Agreement relating to any
Collateral securing the Obligations shall also extend to and be available to
Secured Swap Parties and Secured Cash Management Providers, in each case on a
pro rata basis in respect of Secured Swap Obligations and Secured Cash
Management Obligations.  In addition, it is understood and agreed that the
benefit of the Security Instruments and the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to such Lenders or their Affiliates as provided herein and in the
Security Instruments notwithstanding that any such Lender (as defined in the
Existing Credit Agreement) is not a Lender hereunder.  Except as set forth in
Section 12.02(b), no Secured Swap Party that is no longer a Lender (or an
Affiliate of a Lender) nor any Secured Cash Management Provider shall have any
voting rights under any Loan Document as a result of the existence of Secured
Swap Obligations or Secured Cash Management Obligations. All Secured Cash
Management Agreements are independent agreements governed by the terms thereof
and will remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms of the
Loans created under this Agreement except as otherwise provided in such Secured
Cash Management Agreements, and any payoff statement from any Lender relating to
this Agreement shall not apply to Secured Cash Management Agreements, except as
otherwise expressly provided in such payoff statement.


Section 12.15      No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Agent, the other Agents, the Issuing
Bank or any Lender for any reason whatsoever.  There are no third party
beneficiaries other than to the extent contemplated by the last sentence of
Section 12.04(a).


Section 12.16      USA PATRIOT Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the name and address of the
Borrower and the Guarantors and other information that will allow such Lender to
identify the Borrower and the Guarantors in accordance with the USA PATRIOT Act.


114

--------------------------------------------------------------------------------

Section 12.17     Non-Fiduciary Status.  The arranging and other services
regarding this Agreement provided by the Agent, the Arranger, and the Lenders
are arm’s-length commercial transactions between the Borrower, and its
Affiliates, on the one hand, and the Agent, the Arranger, and the Lenders, on
the other hand.  The Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; the Agent, the Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
neither the Agent, the Arranger nor any Lender has any obligation to the
Borrower, or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents.  The Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, and its Affiliates, and none
of the Agent, the Arranger, or any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


Section 12.18      Cashless Settlement.  Notwithstanding anything to the
contrary contained in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any amendment,
repayment, refinancing, incremental, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Agent and such Lender and
such cashless settlement shall be deemed to comply with any requirement
hereunder or any other Loan Document or DIP Order that such payment be made “in
dollars,” in “immediately available funds,” “in cash” or any other similar
concept.


Section 12.19     Joinder of Subsidiaries.  Upon the execution and delivery by a
Subsidiary and the Agent of a Joinder Agreement, and delivery to the Agent of
such other Security Instruments, documents and opinions with respect to such
Subsidiary as may reasonably be requested by the Agent, such Subsidiary shall
become a Guarantor hereunder, with the same force and effect as if originally
named as such herein, and without the consent of any other party hereto.  The
rights and obligations of each Loan Party hereunder and under the other Loan
Documents shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.


Section 12.20       [Reserved].


Section 12.21       [Reserved].


Section 12.22      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


115

--------------------------------------------------------------------------------

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 12.23     Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


116

--------------------------------------------------------------------------------

(b)          As used in this Section 12.23, the following terms have the
following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i)          a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);


(ii)         a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or


(iii)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


ARTICLE XIII
LOAN GUARANTEE


Section 13.01     Guarantee.  Each Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely, irrevocably and unconditionally
guarantees to the Agent, the Lenders, the Issuing Banks and the other Secured
Parties, the prompt payment and performance when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all reasonable costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees and expenses
paid or incurred by the Agent, the Issuing Banks and the Lenders in endeavoring
to collect all or any part of the Secured Obligations from, or in prosecuting
any action against, the Borrower, any Guarantor or any other guarantor of all or
any part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, being collectively called the “Guaranteed Obligations”);
provided, that the guarantee of any Subsidiary Guarantor will not apply to any
Secured Swap Obligation if and to the extent that it would be unlawful for such
Subsidiary Guarantor to guarantee such Secured Swap Obligation under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure for any reason (and
after giving effect to the guarantees by the other Guarantors of the Secured
Obligations of such Subsidiary Guarantor) to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Subsidiary Guarantor becomes effective with respect to such Secured Swap
Obligation.  Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guarantee apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.


117

--------------------------------------------------------------------------------

Section 13.02      Guarantee of Payment.  This Loan Guarantee is a guarantee of
payment and not of collection.  Each Guarantor waives any right to require the
Agent, any Issuing Bank, any Lender or any other Secured Party to sue the
Borrower, any other Guarantor, any other guarantor, or any other Person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or to enforce its rights against any collateral securing all or any
part of the Guaranteed Obligations.


Section 13.03       No Discharge or Diminishment of Loan Guarantee.


(a)        Except as otherwise provided for herein, the obligations of each
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other Person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or its
assets or any resulting release or discharge of any obligation of any Obligated
Party; or (iv) the existence of any claim, setoff or other right which any Loan
Guarantor may have at any time against any Obligated Party, the Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transaction.


(b)        The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


(c)         Further, the obligations of any Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Agent,
any Issuing Bank, any Lender or any other Secured Party to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Agent, any
Issuing Bank, any Lender or any other Secured Party with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).


118

--------------------------------------------------------------------------------

Section 13.04     Defenses Waived.  To the fullest extent permitted by
applicable law, each Guarantor hereby waives any defense based on or arising out
of any defense of the Borrower or any other Guarantor or the unenforceability of
all or any part of the Guaranteed Obligations from any cause, or the cessation
from any cause of the liability of the Borrower or any other Guarantor, other
than the indefeasible payment in full in cash of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person.  Each Guarantor confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its
obligations hereunder.  The Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Loan Guarantee except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in cash.  To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Obligated Party or any security.


Section 13.05     Rights of Subrogation.  No Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
Collateral, until the Borrower and the Guarantors have fully performed all their
obligations to the Agent, the Issuing Banks, the Lenders and the other Secured
Parties.


Section 13.06     Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Guarantor’s obligations under
this Loan Guarantee with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the Agent, the
Issuing Banks, the Lenders or the other Secured Parties are in possession of
this Loan Guarantee.  If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Agent.


Section 13.07    Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Guarantor assumes and incurs under this Loan Guarantee, and agrees that
none of the Agent, any Issuing Bank or any Lender shall have any duty to advise
any Guarantor of information known to it regarding those circumstances or risks.


119

--------------------------------------------------------------------------------

Section 13.08     Taxes.  The provisions of Section 5.03 shall apply
mutatis mutandis to all payments by the Guarantors of the Guaranteed
Obligations.


Section 13.09     Maximum Liability.  The provisions of this Loan Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Loan Guarantee would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Loan Guarantee, then, notwithstanding any other provision
of this Loan Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantors or the Lenders, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Maximum Liability”).  This Section
with respect to the Maximum Liability of Loan Guarantor is intended solely to
preserve the rights of the Lenders to the maximum extent not subject to
avoidance under applicable law, and no Guarantor nor any other Person or entity
shall have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Loan Guarantee or affecting the rights and remedies of the Lenders hereunder;
provided that nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.


Section 13.10     Contribution.  In the event any Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guarantee or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Loan Guarantee, each other Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s Applicable Share of such payment or
payments made, or losses suffered, by such Paying Guarantor.  For purposes of
this Section, each Non-Paying Guarantor’s “Applicable Share” with respect to any
such payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (a) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrower after the Interim Facility Effective Date (whether by loan, capital
infusion or by other means) to (b) the aggregate Maximum Liability of all
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from the Borrower after the Interim Facility Effective Date (whether
by loan, capital infusion or by other means).  Nothing in this provision shall
affect any Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability).  Each of the Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guarantee from a Non-Paying Guarantor shall be subordinate and junior in right
of payment to the payment in full in cash of the Guaranteed Obligations.  This
provision is for the benefit of the Agent, the Issuing Banks, the Lenders and
the Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.


120

--------------------------------------------------------------------------------

Section 13.11       Representations and Warranties.  Each Guarantor hereby
represents and warrants to the Agent and each Lender that:


(a)          the representations and warranties set forth in Article VII as they
relate to such Guarantor or to the Loan Documents to which such Guarantor is a
party are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects after giving effect to
such qualification), provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of this clause,
be deemed to be a reference to such Guarantor’s knowledge.


(b)         on the date hereof, the correct legal name of such Guarantor, all
names and trade names that such Guarantor has used in the last five (5) years,
such Guarantor’s jurisdiction of organization and each jurisdiction of
organization of such Guarantor over the last five (5) years, organizational
number, taxpayor identification number, and the location(s) of such Guarantor’s
chief executive office or sole place of business over the last five years are
specified on Schedule 13.11.


(c)         the Borrower is a member of an affiliated group of companies that
includes each Guarantor, and the Borrower and the other Guarantors are engaged
in related businesses.  Each Guarantor agrees that it shall benefit, directly or
indirectly, from the transactions contemplated by this Agreement; and it has
determined that this Loan Guarantee is necessary and convenient to the conduct,
promotion and attainment of the business of such Guarantor and the Borrower.


Section 13.12       Subordination of Indebtedness.


(a)         Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower or any
other Guarantor to the Borrower or any other Guarantor, whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by.  After and during the
continuation of an Event of Default, no Guarantor shall receive or collect,
directly or indirectly, from any other obligor in respect thereof any amount
upon the Guarantor Claims.


121

--------------------------------------------------------------------------------

(b)         Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Guarantor, the Agent on behalf of the Agent and the Secured
Parties shall have the right to prove their claim in any proceeding, so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and
payments to the Agent for the benefit of the Agent and the Secured Parties for
application against the Borrower Obligations as provided under Section 10.02(c)
hereof. Should any Agent or Secured Party receive, for application upon the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to any Guarantor, and which, as between such Guarantors, shall constitute a
credit upon the Guarantor Claims, then upon payment in full in cash of the
Borrower Obligations, the expiration of all Letters of Credit outstanding under
the Credit Agreement and the termination of all of the Commitments, the intended
recipient shall become subrogated to the rights of the Agent and the Secured
Parties to the extent that such payments to the Agent and the Secured Parties on
the Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if the Agent and the
Secured Parties had not received dividends or payments upon the Guarantor
Claims.


(c)         Payments Held in Trust.  In the event that, notwithstanding clauses
(a) and (b) above, any Guarantor should receive any funds, payments, claims or
distributions which is prohibited by such clauses, then it agrees: (i) to hold
in trust for the Agent and the Secured Parties an amount equal to the amount of
all funds, payments, claims or distributions so received, and (ii) that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Agent, for the benefit of the
Secured Parties; and each Guarantor covenants promptly to pay the same to the
Agent.


(d)       Liens Subordinate. Each Guarantor agrees that, until the Obligations
are paid in full in cash, no Letter of Credit shall be outstanding and the
termination of all of the Commitments, any Liens securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of such Guarantor, the Agent or any Secured Party
presently exist or are hereafter created or attach.  Without the prior written
consent of the Agent, no Guarantor, during the period in which any of the
Obligations are outstanding or the Commitments are in effect, shall (i) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Guarantor Claims, or (ii) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceeding (judicial or otherwise, including
without limitation the commencement of or joinder in any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any Lien securing payment of the Guarantor Claims held by it.


(e)          Notation of Records.  Upon the request of the Agent, all promissory
notes and all accounts receivable ledgers or other evidence of the Guarantor
Claims accepted by or held by any Guarantor shall contain a specific written
notice thereon that the indebtedness evidenced thereby is subordinated under the
terms of this Loan Guarantee.


122

--------------------------------------------------------------------------------

Section 13.13       Other Terms.


(a)          Notices. All notices and other communications to any Guarantor
shall be given in the manner and subject to the terms of Section 12.01; provided
that each Guarantor acknowledges and agrees that any such notice, request or
demand to or upon any Guarantor by the Agent, the Lenders or any other Secured
Party may be addressed the Borrower and any notice provided to the Borrower
hereunder shall constitute notice to each Guarantor on the date received by the
Borrower in accordance with Section 12.01.


(b)          Indemnities, Etc.


(i)         Each Guarantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all Other Taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Loan Guarantee.


(ii)       Each Guarantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Loan Guarantee to the extent the Borrower
would be required to do so pursuant to Section 12.03 hereof.


(c)          Acknowledgments. Each Guarantor hereby acknowledges that:


(i)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, including the Loan Guarantee and the other Loan
Documents to which it is a party;


(ii)         neither the Agent nor any Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Agent and Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and


(iii)      no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.


123

--------------------------------------------------------------------------------

(iv)        each Guarantor specifically agrees that it has a duty to read this
Agreement, the Security Instruments and the other Loan Documents and agrees that
it is charged with notice and knowledge of the terms of this Agreement, the
Security Instruments and the other Loan Documents; that it has in fact read this
Agreement, the Security Instruments and the other Loan Documents and is fully
informed and has full notice and knowledge of the terms, conditions and effects
thereof; that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its entry of this Agreement and the
Security Instruments; and has received the advice of its attorney in entering
into this Agreement and the Security Instruments; and that it recognizes that
certain of the terms of this Agreement and the Security Instruments result in
one party assuming the liability inherent in some aspects of the transaction and
relieving the other party of its responsibility for such liability. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE SECURITY
INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


[SIGNATURES BEGIN NEXT PAGE]


124

--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.


BORROWER:
LEGACY RESERVES LP, as a debtor and debtor-in-possession
       
By:
Legacy Reserves GP, LLC, its general partner
       
By:
Legacy Reserves Inc., its sole member
       
By:
/s/ James Daniel Westcott    
Name: James Daniel Westcott
   
Title: Chief Executive Officer



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]



--------------------------------------------------------------------------------

GUARANTORS:
LEGACY RESERVES OPERATING LP
 
as a debtor and debtor-in-possession
       
By:
Legacy Reserves Operating GP LLC, its general partner
       
By:
Legacy Reserves LP, its sole member
       
By:
Legacy Reserves GP, LLC, its general partner
        By:
Legacy Reserves, Inc., its sole member
       
By:
/s/ James Daniel Westcott    
Name: James Daniel Westcott
   
Title: Chief Executive Officer
       
LEGACY RESERVES OPERATING GP LLC, as a debtor and debtor-in-possession
       
By:
Legacy Reserves LP, its sole member
       
By:
Legacy Reserves GP, LLC, its general partner
        By: Legacy Reserves Inc., its sole member
       
By:
/s/ James Daniel Westcott    
Name: James Daniel Westcott
   
Title: Chief Executive Officer



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
LEGACY RESERVES GP, LLC
      By:
Legacy Reserves Inc., its sole member
      By:
/s/ James Daniel Westcott     Name: James Daniel Westcott  

Title: Chief Executive Officer
     
LEGACY RESERVES INC.
 
LEGACY RESERVES ENERGY SERVICES LLC
 
DEW GATHERING LLC
 
PINNACLE GAS TREATING LLC
 
LEGACY RESERVES SERVICES LLC
 
LEGACY RESERVES FINANCE CORPORATION
 
LEGACY RESERVES MARKETING LLC, each as a debtor and debtor-in-possession
     
By:
/s/ James Daniel Westcott    
Name: James Daniel Westcott
   
Title: Chief Executive Officer



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender
       
By:
/s/ Brett Steele    
Name: Brett Steele
   
Title: Director



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]



--------------------------------------------------------------------------------

LENDERS:
AG Energy Funding, LLC
     
By:
/s/ Todd Dittmann
   
Todd Dittmann
   
Authorized Person
     
Banc of America Credit Products, Inc.
     
By:
/s/ Cassie Goodnight
   
Cassie Goodnight
   
Authorized Signatory
     
Bank of American, N.A.
     
By:
/s/ Kevin Behan
   
Kevin Behan
   
Managing Director
     
Barclays Bank PLC (“Barclays”), solely in respect of its Portfolio Management
Group (“PMG”) and not any other desk, unit, group, division, or affiliate of
Barclays, as a Lender.
     
For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Agreement, nothing in this Agreement shall bind Barclays or
its affiliates to take or not take any action, or otherwise in any respect,
other than with respect to its PMG.
     
By:
/s/ Sydney G. Dennis
   
Syndey G. Dennis
   
Director
     
BMO Harris Financing Inc.
     
By:
/s/ Melissa Guzmann
   
Melissa Guzmann
   
Director



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]
 


--------------------------------------------------------------------------------



 
BP Energy Company
     
By:
/s/ Timothy Yee
   
Timothy Yee
   
Attorney-in-Fact
     
Citibank, N.A.
     
By:
/s/ Cliff Vaz
   
Cliff Vaz
   
Vice President
     
Credit Agricole Corporate and Investment Bank
     
By:
/s/ Pierre Bennaim
   
Pierre Bennaim
   
Managing Director
     
By:
/s/ Kathleen Sweeney
   
Kathleen Sweeney
   
Managing Director
     
Cross Ocean USSS Fund I (A) LP, as a Lender
 
By Cross Ocean Partners Management, LP its Investment Manager
     
By:
/s/ Nicholas Renwick
   
Nicholas Renwick
   
Authorized Signatory
         
Cross Ocean USSS SIF I LP, as a Lender
 
By Cross Ocean Partners Management, LP its Investment Manager
     
By:
/s/ Nicholas Renwick
   
Nicholas Renwick
   
Authorized Signatory
     
Fifth Third Bank
     
By:
/s/ David R. Garcia
   
David R. Garcia
   
Vice President



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]



--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A.
     
By:
/s/ Stephanie Balette
   
Stephanie Balette
   
Authorized Officer
     
Royal Bank of Canada
     
By:
/s/ Nicholas Renwick
   
Nicholas Renwick
   
Authorized Signatory
     
Santander Bank, N.A.
     
By:
/s/ Mark Connelly
   
Mark Connelly
   
Senior Vice President
     
By:
/s/ Puiki Lok
   
Puiki Lok
   
Vice President
     
Shell Trading Risk Management, LLC
     
By:
/s/ Carla Vincitore
   
Carla Vincitore
   
President
     
Societe General
     
By:
/s/ Max Sonnonstine
   
Max Sonnonstine
   
Director
     
The Bank of Nova Scotia,
 
Houston Branch
     
By:
/s/ Terry Donovan
   
Terry Donovan
   
Managing Director
     
U.S. Bank, National Association
     
By:
/s/ Nicholas V. Ocepek
   
Nicholas V. Ocepek
   
Senior Vice President
     
West Texas National Bank
     
By:
/s/ Mark D. McKinney
   
Mark D. McKinney
   
Executive Vice President



[Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement]



--------------------------------------------------------------------------------